--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
SETTLEMENT AGREEMENT
 
This settlement agreement (which, together with the Exhibits hereto, is referred
to as the “Settlement Agreement”), dated March 28, 2008, is between Ford Motor
Company (“Ford”), by and through its attorneys, and the International Union,
United Automobile, Aerospace and Agricultural Implement Workers of America
(“UAW”), by and through its attorneys, and the Class Representatives, on behalf
of the Class, by and through Class Counsel, in (1) the class action of Int’l
Union, UAW, et al. v. Ford Motor Company, Civil Action No. 07-14845 (E.D. Mich.
filed Nov. 9, 2007) (“Hardwick II”), and/or (2) the class action of Int’l Union,
UAW, et al. v. Ford Motor Company, Civil Action No. 05-74730, (E.D. Mich. July
13, 2006), aff’d, 497 F.3d 615 (6th Cir. 2007) (“Hardwick I”).  This Settlement
Agreement shall cover and has application to:
 
 
 
(i)
the Class;

 
(ii)
the Covered Group;

 
(iii)
the Existing External VEBA;

 
(iv)
the trustee and committee that administer the Existing External VEBA;

 
(v)
the UAW;

 
(vi)
the Ford Retiree Health Plan; and

 
(vii)
Ford.

 
With regard to Ford, the UAW and the Class, this Settlement Agreement: (i)
resolves and settles all claims that arise in connection with Hardwick II; (ii)
resolves and settles all claims, motions and other issues pertaining to or
remaining in Hardwick I; (iii) amends, supersedes or otherwise supplants the
settlement agreement, dated February 13, 2006, approved in Hardwick I (“Hardwick
I Settlement Agreement”); and (iv) provides the basis upon which the judgment
entered July 13, 2006 in Hardwick I shall be satisfied, superseded or amended as
necessary to give full force and effect to the terms of this Settlement
Agreement.  This Settlement Agreement also resolves and settles any and all
claims for Ford contributions to the Existing External VEBA, and provides for
the termination of the Existing External VEBA and the transfer of all assets and
liabilities of the Existing External VEBA to the New VEBA.  However, except as
otherwise specifically set forth herein, nothing in this Settlement Agreement is
intended to alter the eligibility provisions of the Ford Retiree Health Plan or
to provide Ford contributions or benefits to individuals who are not otherwise
entitled to such under the Ford Retiree Health Plan.
 
This Settlement Agreement is subject to approval by the Court and the parties
shall request that the Court incorporate the entirety of this Settlement
Agreement in the Approval Order.  In the event of an inconsistency between this
Settlement Agreement and any prior agreements or documents, including the
Memorandum of Understanding Post-Retirement Medical Care dated November 3, 2007
(“MOU”), this Settlement Agreement shall control.  In the event of an
inconsistency between the body of this Settlement Agreement and the Exhibits
hereto, this Settlement Agreement shall control, unless explicitly stated
otherwise in this Settlement Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
This Settlement Agreement recognizes and approves on the basis set forth herein:
(i) the amendment of the Ford Retiree Health Plan to terminate coverage for and
exclude from coverage the Class and the Covered Group; (ii) the transfer of the
assets of the Existing Internal VEBA to the New VEBA; (iii) the termination of
participation by the Class and the Covered Group under the Existing Internal
VEBA; (iv) the termination of the Existing External VEBA in conjunction with the
establishment of the New Plan, and the transfer to the New VEBA of all assets
and liabilities of the Existing External VEBA; (v) that all claims for Retiree
Medical Benefits incurred after the Implementation Date by the Class and the
Covered Group, including but not limited to COBRA continuation coverage where
such election is or had been made on or after retirement and any coverage
provided on a self-paid basis in retirement, shall be solely the responsibility
and liability of the New Plan and the New VEBA; (vi) the Committee’s designation
under the New Plan and New VEBA as named fiduciary and administrator of the New
Plan; (vii) that the New Plan shall replace the Ford Retiree Health Plan
regarding the provision of Retiree Medical Benefits to the Class and the Covered
Group; (viii) that the New VEBA shall receive certain payments as described
herein from the Existing Internal VEBA, the Existing External VEBA and Ford;
(ix) that Ford’s obligation to pay into the New VEBA is fixed and capped as
described herein; and (x) that the New VEBA shall serve as the exclusive funding
mechanism for the New Plan.
 
1.
Definitions

 
Adjustment Event.  The term “Adjustment Event” is defined in Section 13.A of
this Settlement Agreement.
 
Admissions.  The term “Admissions” shall mean any statement, whether written or
oral, any act or conduct, or any failure to act, that could be used (whether
pursuant to Rules 801(d)(2) or 804(b)(3) of the Federal Rules of Evidence, a
similar rule or standard under other applicable law, the doctrines of waiver or
estoppel, other rule, law, doctrine or practice, or otherwise) as evidence in a
proceeding of proof of agreement with another party’s position or proof of
adoption of, or acquiescence to, a position that is contrary to the interest of
the party making such statement, taking such action, or failing to act.
 
Affiliate.  The term “Affiliate” shall mean, with respect to any specified
person, any other person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such specified person.
 
Alternative Note.  The term “Alternative Note” is defined in Section 12.E of
this Settlement Agreement.
 
Appeal Completion Date.  The term “Appeal Completion Date” shall mean the date
on which any appeals from, or other challenges to, the Approval Order have been
exhausted or the time periods for filing such appeal(s) or challenge(s) have
expired; provided, that the Appeal Completion Date shall be deemed to have
occurred only if, at such time, the Approval Order has not been disapproved or
modified as a result of any appeal(s) from or other challenge(s) to the Approval
Order.
 
 
2

--------------------------------------------------------------------------------

 

Approval Order or Judgment.  The terms “Approval Order” or “Judgment” shall mean
an order obtained from the Court approving and incorporating this Settlement
Agreement in all respects as set forth in Section 28 of this Settlement
Agreement.  In the event that the Court enters separate orders certifying the
Class and approving this Settlement Agreement, the terms “Approval Order” or
“Judgment” shall apply to both orders collectively.
 
Base Amount.  The term “Base Amount” shall mean the payment(s) to be made by
Ford that are specified in Sections 7.D(iv) and 8.C of this Settlement
Agreement.
 
Benefits.  The term “Benefits” shall have the meaning given to such term in the
Trust Agreement.
 
Board of Directors.  The term “Board of Directors” shall mean the Board of
Directors of Ford or any committee established by the Board of Directors.
 
Class or Class Members.  The term “Class” or “Class Members” shall mean all
persons who are:
 
(i)          Ford-UAW Represented Employees who, as of November 19, 2007, were
retired from Ford with eligibility for Retiree Medical Benefits under the Ford
Retiree Health Plan, and their eligible spouses, surviving spouses and
dependents;
 
(ii)         surviving spouses and dependents of any Ford-UAW Represented
Employees who attained seniority and died on or prior to November 19, 2007 under
circumstances where such employee’s surviving spouse and/or dependents are
eligible to receive Retiree Medical Benefits from Ford and/or under the Ford
Retiree Health Plan;
 
(iii)        former Ford-UAW Represented Employees or UAW-represented employees
who, as of November 19, 2007, were retired from any previously sold, closed,
divested or spun-off Ford business unit with eligibility to receive Retiree
Medical Benefits from Ford and/or the Ford Retiree Health Plan by virtue of any
agreement(s) between Ford and the UAW, and their eligible spouses, surviving
spouses, and dependents; and
 
(iv)        surviving spouses and dependents of any former Ford-UAW Represented
Employee or UAW-represented employee of a previously sold, closed, divested or
spun-off Ford business unit, who attained seniority and died on or prior to
November 19, 2007 under circumstances where such employee’s surviving spouse
and/or dependents are eligible to receive Retiree Medical Benefits from Ford
and/or the Ford Retiree Health Plan.
 
Class Certification Order.  The term “Class Certification Order” shall mean the
final order entered by the Court as described in Section 28.A of this Settlement
Agreement.
 
Class Counsel.  The term “Class Counsel” shall mean the law firm of Stember,
Feinstein, Doyle & Payne, LLC, or its successor.
 
Class Representatives.  The term “Class Representatives” shall mean Bobby
Hardwick, Walter Berry, Arlen Banks, Fay Barkley, Yvonne Hicks, Raymond J.
Mitchell, and Bruce Carrier.
 
 
3

--------------------------------------------------------------------------------

 

Code.  The term “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
COLA.  The term “COLA” shall mean Cost of Living Allowance.
 
Committee.  The term “Committee” shall mean the governing body set forth in
Section 4.A of this Settlement Agreement that acts on behalf of the EBA and
serves as the named fiduciary and administrator of the New Plan, as those terms
are defined in ERISA and that is so described in the Trust Agreement.
 
Consolidated Net Tangible Automotive Assets.  The term “Consolidated Net
Tangible Automotive Assets” shall mean the sum of (i) the aggregate amount of
Ford’s automotive assets (less applicable reserves and other properly deductible
items) after deducting therefrom (x) all current liabilities and (y) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, plus (ii) Ford’s equity in the net assets of
its financial services Subsidiaries after deducting therefrom all goodwill,
trade names, trademarks, patents, unamortized debt discount and expense and
other like intangibles, in each case as set forth in the most recent financial
statements of Ford and its consolidated Subsidiaries which have been prepared in
conformity with generally accepted accounting principles.
 
Convertible Note.  The term “Convertible Note” shall mean the $3.334 billion
aggregate principal amount of 5.75% Convertible Notes Due January 1, 2013 issued
under that Indenture dated as of January 30, 2002 between Ford and The Bank of
New York, as Trustee, and the Second Supplemental Indenture, dated as of January
1, 2008, between Ford and The Bank of New York, as Trustee, including all
supplemental indentures thereto, substantially in the form attached as Exhibit B
to this Settlement Agreement.
 
Court.  The term “Court” shall mean the United States District Court for the
Eastern District of Michigan.
 
Covered Group.  The term “Covered Group” shall mean:
 
(i)          all Ford Active Employees who had attained seniority as of November
19, 2007, and who retire after November 19, 2007 under the Ford-UAW National
Agreements, or any other agreement(s) between Ford and the UAW, and who upon
retirement are eligible for Retiree Medical Benefits under the Ford Retiree
Health Plan utilizing the eligibility provisions applicable to UAW represented
employees or the New Plan, as applicable, and their eligible spouses, surviving
spouses and dependents;
 
(ii)         all former Ford-UAW Represented Employees and all UAW-represented
hourly  employees who, as of November 19, 2007, remained employed in a
previously sold, closed, divested, or spun-off Ford business unit, and upon
retirement are eligible for Retiree Medical Benefits from Ford and/or the Ford
Retiree Health Plan or the New Plan by virtue of any other agreement(s) between
Ford and the UAW, and their eligible spouses, surviving spouses and dependents;
and
 
(iii)        all eligible surviving spouses and dependents of a Ford Active
Employee, or of a former Ford-UAW Represented Employee or UAW-represented
employee identified in (ii) above, who attained seniority on or prior to
November 19, 2007 and die after November 19, 2007 but prior to retirement under
circumstances where such employee’s surviving spouse and/or dependents are
eligible for Retiree Medical Benefits from Ford and/or the Ford Retiree Health
Plan or the New Plan.
 
 
4

--------------------------------------------------------------------------------

 

Debt.  The term “Debt” is defined in Section 19.B of this Settlement Agreement.
 
Determination Materials.  The term “Determination Materials” is defined in
Section 13.B of this Settlement Agreement.
 
Dispute Party.  The term “Dispute Party” is defined in Section 26.B of this
Settlement Agreement.
 
DOL.  The term “DOL” shall mean the United States Department of Labor.
 
Employees Beneficiary Association or EBA.  The term “Employees Beneficiary
Association” or “EBA” shall mean the employee organization within the meaning of
section 3(4) of ERISA that is organized for the purpose of establishing and
maintaining the New Plan, with a membership consisting of the individuals who
are members of the Class and the Covered Group, and on behalf of which the
Committee acts.
 
ERISA.  The term “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
 
Existing External VEBA.  The term “Existing External VEBA” shall mean the
defined contribution–Voluntary Employees’ Beneficiary Association trust
established pursuant to the Hardwick I Settlement Agreement.
 
Existing Internal VEBA.  The term “Existing Internal VEBA” shall mean the
subaccount of the Ford-UAW Benefits Trust that reimburses Ford for retiree
healthcare expenses and that is funded and maintained by Ford.
 
Fairness Hearing.  The term “Fairness Hearing” is defined in Section 27 of this
Settlement Agreement.
 
Final Effective Date.  The term “Final Effective Date” shall mean the later of
the Initial Effective Date or the date on which Ford has completed, on a basis
reasonably satisfactory to Ford, its discussions with the staff of the SEC
regarding the accounting treatment with respect to the New Plan and the New VEBA
as set forth in Section 21 of this Settlement Agreement.
 
Ford.  The term “Ford” is defined in the first paragraph of this Settlement
Agreement.
 
Ford Active Employees.  The term “Ford Active Employees” shall mean those hourly
employees of Ford who, as of November 19, 2007 or any date thereafter, are
covered by the 2007 Ford-UAW National Agreement or are covered by any subsequent
Ford-UAW National Agreement.  For purposes of this definition, “active employee”
shall include hourly employees on vacation, layoff, protected status, medical or
other leave of absence, and any other employees who have not broken seniority as
of November 19, 2007.
 
 
5

--------------------------------------------------------------------------------

 

Ford Retiree Health Plan.  The term “Ford Retiree Health Plan” shall mean the
Hospital-Surgical-Medical-Drug-Dental-Vision Program (included in Volume II of
the Agreements dated September 15, 2003 between Ford and the UAW), as amended by
the Hardwick I Settlement Agreement.
 
Ford Separate Retiree Account.  The term “Ford Separate Retiree Account” shall
have the meaning given to such term in the Trust Agreement.
 
Ford-UAW National Agreements.  The term “Ford-UAW National Agreements” shall
mean the agreement(s) negotiated on a multi-facility basis and entered into
between Ford and the UAW covering Ford employees represented by the UAW.  The
current Ford-UAW National Agreement is dated November 14, 2007 and took effect
as of November 19, 2007.
 
Ford-UAW Represented Employees.  The term “Ford-UAW Represented Employees” shall
mean those individuals who were represented by the UAW in their hourly
employment with Ford.
 
Hardwick I.  The term “Hardwick I” is defined in the first paragraph of this
Settlement Agreement.
 
Hardwick II.  The term “Hardwick II” is defined in the first paragraph of this
Settlement Agreement.
 
Hardwick I Settlement Agreement.  The term “Hardwick I Settlement Agreement”
shall mean the Settlement Agreement, dated February 13, 2006, between Ford and
the plaintiffs in Hardwick I, as approved by the Court in Hardwick I.
 
Implementation Date.  The term “Implementation Date” shall mean the latest of
the Final Effective Date, December 31, 2009 or the Appeal Completion Date.
 
Indemnification Liabilities.  The term “Indemnification Liabilities” is defined
in Section 23 of this Settlement Agreement.
 
Indemnified Party.  The term “Indemnified Party” is defined in Section 23 of
this Settlement Agreement.
 
Indemnity Expenses.  The term “Indemnity Expenses” is defined in Section 23 of
this Settlement Agreement.
 
Independent Attestation.  The term “Independent Attestation” shall mean an
agreed-upon procedures engagement performed for Ford, the UAW and the Committee
by a nationally recognized independent registered public accounting firm
selected by Ford and conducted in accordance with the attestation standards of
the Public Company Accounting Oversight Board.  The agreed-upon procedures shall
be mutually agreed among the accounting firm, Ford and the Committee in
connection with any such engagement.
 
Independent Audit.  The term “Independent Audit” shall mean an audit of the
consolidated financial statements of Ford performed in accordance with the
standards of the Public Company Accounting Oversight Board by the independent
registered public accounting firm that has been designated by Ford.
 
 
6

--------------------------------------------------------------------------------

 

Initial Accounting Period.  The term “Initial Accounting Period” shall mean the
period before the later of the date that (a) Ford determines that its
obligations, if any, with respect to the New Plan made available to the Class
and Covered Group are subject to settlement accounting as contemplated by
paragraphs 90-95 of FASB Statement No. 106, as amended, or its functional
equivalent; or (b) Ford is no longer obligated to make any further payments or
deposits to the New VEBA.
 
Initial Effective Date.  The term “Initial Effective Date” shall mean the date
on which the Court enters the Approval Order.
 
Interest.  The term “Interest” shall mean an interest rate of 9 percent (9%) per
annum (computed on the basis of a 360-day year consisting of twelve 30-day
months and the number of days elapsed in any partial month), credited and
compounded annually, unless otherwise specified in this Settlement Agreement.
 
Limited Liability Company.  The term “Limited Liability Company” or the “LLC”
shall mean Ford-UAW Holdings LLC, a Delaware limited liability company created
by Ford under Section 7.B of this Settlement Agreement for the purpose of
holding the Convertible Note, the Term Note, and, if determined by Ford in its
sole discretion, the TAA.
 
Manufacturing Subsidiary.  The term “Manufacturing Subsidiary” shall mean any
Subsidiary of Ford which owns or leases a Principal Domestic Manufacturing
Property.
 
Mitigation.  The term “Mitigation” shall have the same meaning as in the
Hardwick I Settlement Agreement.
 
Mortgage.  The term “Mortgage” shall mean any mortgage, pledge, lien, security
interest, conditional sale or other title retention agreement or other similar
encumbrance.
 
National Institute for Health Care Reform or Institute.  The term “National
Institute for Health Care Reform” or “Institute” is defined in Section 31 of
this Settlement Agreement.
 
New Plan.  The term “New Plan” shall mean the new retiree welfare benefit plan
that is the subject of this Settlement Agreement, and that is funded in part by
the Ford Separate Retiree Account, which New Plan shall provide Retiree Medical
Benefits to the Class and Covered Group.
 
New VEBA.  The term “New VEBA” shall mean a new trust fund to be established as
described in Section 4 of this Settlement Agreement.
 
Notice Order.  The term “Notice Order” is defined in Section 27 of this
Settlement Agreement.
 
Pension Plan.  The term “Pension Plan” shall mean the Ford-UAW Retirement Plan.
 
 
7

--------------------------------------------------------------------------------

 

Principal Domestic Manufacturing Property.  The term “Principal Domestic
Manufacturing Property” shall mean any plant in the United States owned or
leased by Ford or any of its Subsidiaries, the gross book value (without
deduction of any depreciation reserves) of which on the date as of which the
determination is being made exceeds 0.5% of the Consolidated Net Tangible
Automotive Assets and more than 75% of the total production measured by value
(as determined by any two of the following:  the Chairman of the Board of
Directors, its President, any Executive Vice President of Ford, any Group Vice
President of Ford, any Vice President of Ford, its Treasurer and its Controller)
of which in the last fiscal year prior to said date (or such lesser period prior
thereto as the plant shall have been in operation) consisted of one or more of
the following: cars or trucks or related parts and accessories or materials for
any of the foregoing.  In the case of a plant not yet in operation or of a plant
newly converted to the production of a different item or items, the total
production of such plant and the composition of such production for purposes of
this definition shall be deemed to be Ford’s best estimate (determined as
aforesaid) of what the actual total production of such plant and the composition
of such production will be in the 12 months following the date as of which the
determination is being made.
 
Retiree Medical Benefits.  The term “Retiree Medical Benefits” shall mean all
post retirement medical benefits, including but not limited to hospital surgical
medical, prescription drug, vision, dental, hearing aid and the Special Benefit
related to Medicare Part B premium.
 
SEC.  The term “SEC” shall mean the Securities and Exchange Commission.
 
Settlement Actions.  The term “Settlement Actions” is defined in Section 29.A of
this Settlement Agreement.
 
Special Benefit.  The term “Special Benefit” shall mean the $76.20 Special Age
65 Benefit related to Medicare Part B premium.
 
State.  The term “State” shall mean any state of the United States.
 
Stock Contribution Obligation.  The term “Stock Contribution Obligation” shall
mean any and all obligations Ford may have to the Existing External VEBA under
Section 13.C of the Hardwick I Settlement Agreement relating to cash
contributions based on an increase in the value of Ford common stock.
 
Subsidiary.  The term “Subsidiary” shall mean any corporation or other entity of
which at least a majority of the outstanding stock or other beneficial interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other governing body of such corporation or other entity
(irrespective of whether or not at the time stock or other beneficial interests
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by Ford, or by one or more Subsidiaries, or by Ford and one or more
Subsidiaries.
 
Temporary Asset Account.  The term “Temporary Asset Account” or “TAA” shall mean
the temporary account controlled at all times by Ford that is established by
Ford or a wholly-owned Subsidiary of Ford under Section 7.A of this Settlement
Agreement for the purpose of holding certain assets as described in this
Settlement Agreement.
 
 
8

--------------------------------------------------------------------------------

 

Term Note.  The term “Term Note” shall mean the $3.0 billion aggregate principal
amount of 9.50% Second Lien Term Notes Due January 1, 2018 issued pursuant to
the Note Purchase Agreement, dated April 7, 2008, by and among Ford and the LLC,
substantially in the form attached as Exhibit C to this Settlement Agreement.
 
Trust Agreement.  The term “Trust Agreement” shall mean the New VEBA trust
agreement the form of which is set forth in Exhibit A to this Settlement
Agreement.
 
UAW Releasees.  The term “UAW Releasees” shall mean the UAW, the Class
Representatives, the Class, Class Counsel, the Covered Group and anyone claiming
on behalf of, through or under them by way of subrogation or otherwise.
 
2.
Purpose of New Plan and New VEBA

 
The New Plan and the New VEBA shall, as of the day following the Implementation
Date, be the employee welfare benefit plan and trust that are exclusively
responsible for all Retiree Medical Benefits for which Ford, the Ford Retiree
Health Plan and any other Ford entity or benefit plan formerly would have been
responsible with regard to the Class and the Covered Group.  All assets paid or
transferred by Ford to the New VEBA (including any investment returns thereon)
shall be credited to a Ford Separate Retiree Account and must be used for the
exclusive purpose of providing Retiree Medical Benefits to the participants of
the New Plan and their eligible beneficiaries, and to defray the reasonable
expenses of administering the New Plan, as set forth in the Trust
Agreement.  All obligations of Ford, the Ford Retiree Health Plan and any other
Ford entity or benefit plan for Retiree Medical Benefits for the Class and the
Covered Group arising from any agreement(s) written, oral, or otherwise between
Ford and the UAW shall be forever and irrevocably terminated as of the end of
the Implementation Date.  Ford’s only obligations to the New Plan and the New
VEBA are those set forth in this Settlement Agreement.   Eligibility rules for
the New Plan shall be the same as those currently included in the Ford Retiree
Health Plan, and may not be expanded.
 
3.
Factual Investigation and Legal Inquiry and Decision to Settle

 
Throughout the 2007 negotiations between Ford and the UAW over the terms of a
new National Agreement, the parties engaged in extended discussions concerning
the impact of rising health care costs on Ford’s financial condition and its
ability to compete in the North American marketplace.  Ford provided the UAW
with extensive information as to its financial condition and health care
expenditures.  On behalf of the UAW, a team of investment bankers, actuaries,
and legal experts have reviewed Ford’s information, and provided the UAW with an
assessment as to the state of Ford’s financial condition and analyzed the
benefits of entering into the MOU.  Ford officials also met with representatives
of the UAW and its team of experts and answered questions and provided further
detail, as requested.  The UAW and its team of experts have now analyzed, inter
alia, the funds necessary to provide ongoing Retiree Medical Benefits through
the New Plan and the New VEBA.
 
During these discussions, Ford asserted, as it had in Hardwick I, that it has
the right to unilaterally modify and/or terminate the health care benefits
applicable to its hourly retirees and that, without this Settlement Agreement,
Ford would exercise its right to terminate the Hardwick I Settlement Agreement
according to its terms as well as exercise its right to unilaterally modify
retiree health care benefits.  Although the UAW acknowledges Ford’s right to
terminate the Hardwick I Settlement Agreement, it continues to assert that the
retiree health care benefits are vested and that Ford does not have the right to
unilaterally modify or terminate retiree health care benefits.
 
 
9

--------------------------------------------------------------------------------

 

On behalf of the Class, Class Counsel has conducted a substantial factual
investigation and legal inquiry prior to entering into this Settlement
Agreement.  Similar to what was done by the UAW, this included, inter alia,
review of Ford’s financial information, review and analysis of  collective
bargaining agreements, relevant health care plan documents, and actuarial
information, and review of material on Ford’s health care costs.  Class Counsel
retained experts to review the financial and actuarial information and, with the
assistance of these experts, conducted an extensive review of Ford’s projected
financial condition, Ford’s ability to provide Retiree Medical Benefits over the
long term, and the proposed New VEBA’s ability to provide Retiree Medical
Benefits over the long term with the funds available from the proposed
Settlement Agreement.  Class Counsel has also thoroughly investigated the law
applicable to the Class Members’ claims and has done so considering the
collective bargaining agreements and health care plan documents affecting these
claims.  Class Counsel examined the benefits and certainty to be obtained under
the proposed Settlement Agreement for an aging Class, and has considered the
costs, risks and delays associated with the prosecution of complex and
time-consuming litigation, and the likely appeals of any rulings in favor of any
party. Class Counsel has considered the fact that, under the proposed Settlement
Agreement, the benefits of Hardwick I through 2011 are preserved. Class Counsel
believes that, in consideration of all the circumstances, the proposed
settlement embodied in this Settlement Agreement is fair, reasonable, adequate
and in the best interest of all members of the Class.  Class Counsel
participated in the negotiation of this Settlement Agreement.
 
4.
New Plan and New VEBA

 
A.           Committee.  The Approval Order shall provide that the New Plan and
New VEBA, both subject to ERISA, shall be administered by the Committee.  The
Committee shall be in place within 120 days after the Initial Effective
Date.  The Committee shall consist of 11 members, 5 of whom are to be appointed
by the UAW, and 6 of whom are to be independent members.  The Approval Order
shall designate the initial independent members who are set forth in Attachment
1 of Exhibit A to this Settlement Agreement.  In the event that any member of
the Committee resigns, dies, becomes incapacitated or otherwise ceases to be a
member, a replacement member shall be appointed as described in the Trust
Agreement.
 
B.            Establish and Maintain. The EBA, acting through the Committee,
shall establish and maintain the New Plan for the purpose of providing Retiree
Medical Benefits to the Class and the  Covered Group as set forth in this
Settlement Agreement.  The Committee shall begin administering the New Plan so
as to be able to provide Retiree Medical Benefits for the Class and the Covered
Group with respect to claims incurred after the Implementation Date.  The
Committee shall implement the New VEBA at the earlier of (i) the expiration of
180 days following the Initial Effective Date or (ii) the day following the
Implementation Date.  The New Plan shall be ERISA-covered and the New VEBA shall
meet the requirements of Section 501(c)(9) of the Code.  All payments to the New
Plan and the New VEBA made or caused to be made by Ford under the Settlement
Agreement are payments pursuant to section 302(c)(2) of the Labor Management
Relations Act, 1947, as amended ("LMRA"), 29 U.S.C. 186(c)(2).
 
 
10

--------------------------------------------------------------------------------

 

C.             Limitation on Ford Role.  No member of the Committee shall be a
current or former officer, director or employee of Ford or any member of the
Ford controlled group; provided however, that a retiree who was represented by
the UAW in his/her employment with Ford or an employee of Ford who is on leave
from Ford and who is represented by the UAW is not precluded by this provision
from serving on the Committee.  No member of the Committee shall be authorized
to act for Ford or shall be an agent or representative of Ford for any
purpose.  Furthermore, Ford shall not be a fiduciary with respect to the New
Plan or New VEBA, and shall have no rights, obligations or responsibilities with
respect to the New Plan or New VEBA other than as specifically set forth in this
Settlement Agreement.
 
5.
Provision and Scope of Retiree Medical Benefits

 
A.            On or Prior to Implementation Date.  With respect to claims
incurred on or prior to the Implementation Date, Retiree Medical Benefits for
the Class and the Covered Group shall continue to be provided by the Ford
Retiree Health Plan and the Existing External VEBA at the same level and scope
as provided for by the Ford Retiree Health Plan and the Existing External VEBA
under the Hardwick I Settlement Agreement, including Mitigation from the
Existing External VEBA (for those entitled to it).  The payment by Ford and/or
the Ford Retiree Health Plan of Retiree Medical Benefits for claims incurred on
or prior to the Implementation Date shall not reduce Ford’s payment obligations
to the New Plan and the New VEBA under this Settlement Agreement.
 
B.             After Implementation Date.  With respect to claims incurred after
the Implementation Date, the New Plan and the New VEBA shall have sole
responsibility for and be the exclusive source of funds to provide Retiree
Medical Benefits for the Class and the Covered Group, including but not limited
to COBRA continuation coverage where such election is made after
retirement.  Neither Ford, the Ford Retiree Health Plan, the Existing Internal
VEBA, nor any other Ford person, entity, or benefit plan shall have any
responsibility or liability for Retiree Medical Benefits for individuals in the
Class or in the Covered Group for claims incurred after the Implementation
Date.  Ford’s sole obligations to the New Plan and the New VEBA are those set
forth in this Settlement Agreement.
 
 From the day following the Implementation Date until December 31, 2011, the
Retiree Medical Benefits under the New Plan and the New VEBA shall continue to
be provided at the levels described in the Hardwick I Settlement Agreement and
as set forth in the Trust Agreement.
 
On and after January 1, 2012, the Committee shall have such authority to
establish Benefits as described in the Trust Agreement, including raising or
lowering benefits.  However, in no event may the Committee amend the New Plan or
New VEBA to provide benefits other than Retiree Medical Benefits until the
expiration of the Initial Accounting Period.  The ability of the New Plan and
the New VEBA to pay for Retiree Medical Benefits will depend on numerous
factors, many of which are outside of the control of UAW, the Committee, the New
Plan and the New VEBA, including, without limitation, the investment returns,
actuarial experience and other factors.
 
 
11

--------------------------------------------------------------------------------

 
 
C.             Amendment of Ford Retiree Health Plan and Reimbursement of
Ford.  The Approval Order shall provide that all obligations of Ford and all
provisions of the Ford Retiree Health Plan in any way related to Retiree Medical
Benefits for the Class and/or the Covered Group, and all provisions of
applicable collective bargaining agreements, contracts, letters and
understandings in any way related to Retiree Medical Benefits for the Class and
the Covered Group are forever and irrevocably terminated as of the end of the
Implementation Date, or otherwise amended so as to be consistent with this
Settlement Agreement and the fundamental understanding that all Ford obligations
regarding Retiree Medical Benefits for the Class and the Covered Group are
terminated as set forth in this Settlement Agreement.  Summary Plan Descriptions
of the Ford Retiree Health Plan are amended to reflect the termination of Ford
and Ford Retiree Health Plan responsibilities for Retiree Medical Benefits for
the Class and the Covered Group for claims incurred after the Implementation
Date as set forth herein.
 
 The New Plan and New VEBA shall reimburse Ford or the Ford Retiree Health Plan,
as applicable, for any Retiree Medical Benefits advanced or provided by Ford or
the Ford Retiree Health Plan with regard to claims incurred by members of the
Class and the Covered Group after the Implementation Date, including, but not
limited to, situations where a retirement is made retroactive and the medical
claims were incurred after the Implementation Date or where Ford is notified of
an intent by a member of the Class and the Covered Group to retire under
circumstances where there is insufficient time to transfer responsibility for
Retiree Medical Benefits to the New Plan and Ford or the Ford Retiree Health
Plan provides interim coverage for Retiree Medical Benefits.  To the extent such
reimbursement may not be permitted by law, the UAW, the Class, Class Counsel and
the Committee shall fully cooperate with Ford in securing any legal or
regulatory approvals that are necessary to permit such reimbursement.
 
6.
Existing Internal VEBA

 
A.            Existing Internal VEBA Balance. The Existing Internal VEBA balance
as of December 31, 2007 shall be determined using the December 31, 2007
valuation from the independent trustee of the Existing Internal VEBA, which
shall be based on the existing trust agreement for the Existing Internal
VEBA.  In accordance with this methodology, the December 31, 2007 valuation of
the Existing Internal VEBA for purposes of this Section 6.A is
$3,739,851,094.10.  The determination of the Existing Internal VEBA balance as
of December 31, 2007 shall be final and binding on Ford, the UAW, the Committee,
the Class Representatives, the Class, the Covered Group and Class Counsel for
purposes of this Settlement Agreement upon an Independent Audit.
 
B.             Investment of Assets.  Ford shall continue to oversee the
investment of the assets in the Existing Internal VEBA and all such assets shall
be invested in a manner consistent with the long-term nature of the health care
liabilities under the investment policy (as may be amended from time to time by
Ford who shall notify the UAW and the Committee about intended amendments in a
timely manner) applicable to the Existing Internal VEBA.  Ford does not
guarantee or warrant the investment returns on the assets in the Existing
Internal VEBA.
 
 
12

--------------------------------------------------------------------------------

 

C.             Disposition of Assets.  No amounts shall be withdrawn by Ford
from the Existing Internal VEBA, including its investment returns, from January
1, 2008 until transfer to the New VEBA under Section 12 or termination of this
Settlement Agreement under Section 30 of this Settlement Agreement.  If the
Implementation Date occurs, Ford shall cause all assets in the Existing Internal
VEBA, including investment returns thereon, net of trust expenses (this shall
only include expenses to the extent permitted by ERISA) not previously taken
into account in determining investment returns, to be transferred from the
Existing Internal VEBA to the New VEBA as set forth in Sections 8.A and 12.B of
this Settlement Agreement.  Ford and the Committee shall enter into discussions
in advance of such transfer with regard to the method of allocating,
transferring and/or otherwise handling any illiquid or otherwise
non-transferable investments in the Existing Internal VEBA so as to preserve as
much as possible the economic value of such investments and minimize any losses
due to the liquidation of assets.  Such discussions shall be completed by
November 30, 2009.  The determinations made by Ford as a product of these
discussions with the Committee regarding the way to transfer illiquid or
otherwise non-transferable investments in the Existing Internal VEBA shall be
final and binding on Ford, the UAW, the Committee, the Class Representatives,
the Class, the Covered Group and Class Counsel.
 
7.
Temporary Asset Account and Limited Liability Company

 
A.            Creation of TAA.  Prior to the date of this Settlement Agreement,
Ford established the TAA.  Subject to termination of this Settlement Agreement,
the sole purpose of the TAA is to serve as tangible evidence of the availability
of assets equal to the sum of certain amounts that Ford agrees to pay to the New
VEBA as provided in this Settlement Agreement (for clarification, the reference
to the TAA does not include the amounts in the Existing External VEBA or the
Existing Internal VEBA).  Neither the TAA nor the assets therein shall be used
for any purposes other than as set forth in this Settlement Agreement.  Ford
shall, or shall cause the LLC to, keep true and correct books and records
regarding the assets held in the TAA as well as all amounts credited to and
debited against the TAA, including investment returns.
 
B.             Creation of the LLC.  Prior to the date of this Settlement
Agreement, Ford created Ford-UAW Holdings LLC, a Delaware limited liability
company, to hold the Convertible Note, the Term Note and, if so determined by
Ford in its sole discretion, the TAA, and to receive interest or other income
from such assets to the extent that the LLC holds the TAA.  Interest on the
Convertible Note and the Term Note shall be deposited in the TAA in accordance
with Section 7.D of this Settlement Agreement.  Subject to termination of this
Settlement Agreement, the sole purpose of the LLC is to hold the Convertible
Note, the Term Note and, if so determined by Ford in its sole discretion, the
TAA, thereby serving as tangible evidence of the availability of assets equal to
the Convertible Note, the Term Note and the TAA, to the extent applicable, that
Ford agrees to pay and/or transfer on or after the Implementation Date to the
New VEBA as provided in this Settlement Agreement.  The LLC shall engage in no
activities other than (i) holding the Convertible Note, the Term Note and, if
applicable, the assets in the TAA; (ii) investing the assets in the TAA, if
applicable, as provided in this Settlement Agreement, and (iii) to the extent
Ford does not transfer its interests in the LLC to the New VEBA in accordance
with this Settlement Agreement, transferring the Convertible Note, the Term Note
and, if held by the LLC, the assets in the TAA to the New VEBA.  The LLC shall
not exercise any conversion rights under the Convertible Note and shall not
agree to any amendments to the Convertible Note or the Term Note.  Promptly
after creation of the LLC, Ford shall cause the LLC to execute and deliver an
instrument of accession in which it agrees to be bound by and to perform the
provisions of Sections 7, 8 and 12 of this Settlement Agreement to the extent
applicable to the LLC.
 
 
13

--------------------------------------------------------------------------------

 

C.            Ford Deposits in the LLC.  Ford shall make the following deposits
in the LLC during the time period from January 1, 2008 to termination of the
TAA:
 
(i)
Convertible Note.  Ford shall issue the Convertible Note to the LLC on April 1,
2008 or as soon as reasonably practicable thereafter.  Ford hereby represents
that, since November 3, 2007, no event has occurred that would have given rise
to an adjustment of the Conversion Rate (as defined in the Convertible Note)
pursuant to Article VI of the Convertible Note if such event had occurred after
the issuance of the Convertible Note and Ford agrees to adjust the initial
Conversion Rate included in the form attached hereto as Exhibit B to this
Settlement Agreement accordingly if such an event occurs prior to the issuance
of the Convertible Note.

 
(ii)
Term Note.  Ford shall issue the Term Note to the LLC on April 7, 2008 or as
soon as reasonably practicable thereafter.

 
D.            Ford Deposits in TAA.  Ford shall make the following deposits in
the TAA during the time period from January 1, 2008 to termination of the TAA:
 
(i)
On January 1, 2008, or as soon as reasonably practicable thereafter, Ford shall
deposit to the TAA $2,733,148,905.90 (representing the difference between $6.473
billion and the value of the Existing Internal VEBA as described in Section 6.A
of this Settlement Agreement), plus Interest on such amount from January 1, 2008
to the date of deposit.

 
(ii)
Interest on Convertible Note.  On July 1, 2008, Ford shall cause the LLC to
deposit $95,852,500 in the TAA.  This amount represents the first 5.75% interest
payment payable under the terms of the Convertible Note (i.e., interest from
January 1, 2008 to the Interest Payment Date (as defined in the Convertible
Note)).  If $95,852,500 is not deposited in the TAA on July 1, 2008, Interest
shall accrue on such amount from and including July 1, 2008 to but excluding the
date of deposit.  If prior to the transfer of the Convertible Note pursuant to
Section 8.D of this Settlement Agreement, any additional interest payments are
payable under the terms of the Convertible Note, Ford shall cause the LLC to
make such deposits in the TAA.

 
(iii)
Interest on Term Note.  On July 1, 2008, Ford shall cause the LLC to deposit
$142,500,000 in the TAA.  This amount represents the first 9.50% interest
payment payable under the terms of the Term Note (i.e., interest from January 1,
2008 to the Interest Payment Date (as defined in the Term Note)).  If
$142,500,000 is not deposited in the TAA on July 1, 2008, Interest shall accrue
on such amount from and including July 1, 2008 to but excluding the date of
deposit.  If prior to the transfer of the Term Note pursuant to Section 8.E of
this Settlement Agreement, any additional interest payments are payable under
the terms of the Term Note, Ford shall cause the LLC to make such deposits in
the TAA.

 
 
14

--------------------------------------------------------------------------------

 

(iv)
Base Amount Contributions.  On April 1, 2008 or as soon as reasonably
practicable thereafter, Ford shall deposit in the TAA $52.3 million (“Base
Amount”) plus Interest on such amount from and including April 1, 2008 to but
excluding the date of deposit.  Ford shall make annual payments of the Base
Amount, as set forth in the amortization schedule in Exhibit D to this
Settlement Agreement, by April 1 of each year as applicable to the time period
up to the date of transfer of the TAA to the New VEBA under Section 12.D of this
Settlement Agreement; provided that, at all times, these payments shall be
subject to Ford’s right to pre-fund all then-remaining Base Amount payments by
paying the applicable Buyout Amount set forth in the amortization schedule in
Exhibit D to this Settlement Agreement.

 
E.             Control of TAA and the LLC.  Control of the TAA and the LLC and
all the assets therein shall be solely within Ford’s discretion; provided,
however, that Ford shall not, and shall not permit the LLC (or its successors)
to, pledge, mortgage, or grant a lien on any assets held in the TAA or owned by
the LLC (or its successors).  Ford shall oversee the investment of the assets in
the TAA.  To the extent practicable given the differences in time horizon and
other investment parameters, Ford shall invest the assets in the TAA in a manner
that is consistent with the investment policy of the Existing Internal
VEBA.  However, Ford does not guarantee or warrant the investment returns on the
assets in the TAA and/or the LLC.
 
F.             Termination of TAA; Liquidation of LLC.  If the Implementation
Date does not occur because (i) the Approval Order has not been entered as
described in Section 28.B, (ii) the Approval Order has been disapproved or
modified, or (iii) Ford has not completed, on a basis reasonably satisfactory to
Ford, its discussions with the SEC regarding the accounting treatment with
respect to the New Plan and New VEBA as set forth in Section 21 of this
Settlement Agreement, or (iv) this Settlement Agreement has been terminated for
any other reason as provided in Section 30 of this Settlement Agreement, the TAA
shall be terminated and the LLC shall be liquidated in an orderly fashion.  In
addition, if the Implementation Date has not occurred by December 31, 2011, the
TAA shall be terminated and the LLC shall be liquidated in an orderly fashion;
provided however, that this date may be extended by agreement between Ford, the
UAW and Class Counsel.  Upon termination of the TAA for any reason, Ford and the
LLC may use the assets of the TAA and the LLC for any corporate purpose.
 
G.             Communications Regarding Investment Results.  Ford agrees to
periodically inform and hold discussions with the UAW, Class Counsel and the
Committee about the investment results of and decisions regarding the assets in
the TAA and the Existing Internal VEBA.  Ford shall, with respect to the
performance of its duties in managing the Existing Internal VEBA and the TAA,
participate in the following meetings and provide the following reports to the
UAW and the Committee: (i) quarterly reports of TAA and Existing Internal VEBA
asset class and benchmark performance for relevant time periods; and (ii)
semi-annual or quarterly meetings with UAW and/or Committee representatives to
report on TAA and Existing Internal VEBA returns and analysis of performance,
and to review significant activities affecting investments.  Any input from the
UAW, Class Counsel and/or the Committee shall not be a basis of Ford’s
investment decisions within the meaning of the DOL regulations set forth at 29
CFR § 2510-3.21(c).
 
8.
Ford Payments to New Plan and New VEBA

 
 
15

--------------------------------------------------------------------------------

 
 
 Ford’s financial obligation and payments to the New Plan and New VEBA are fixed
and capped by the terms of this Settlement Agreement.  The timing of all
payments to the New VEBA shall be as set forth in Section 12 of this Settlement
Agreement; it being agreed and acknowledged that the New Plan, funded by the New
VEBA, shall provide Retiree Medical Benefits for the Class and the Covered Group
after the Implementation Date, and that all obligations of Ford and the Ford
Retiree Health Plan for Retiree Medical Benefits for the Class and the Covered
Group shall be forever and irrevocably terminated as of the end of the
Implementation Date, as set forth in this Settlement Agreement.  All assets
shall be transferred or paid by Ford free and clear of any liens, claims or
other encumbrances.  Pursuant to this Settlement Agreement, Ford shall have the
following, and only the following, obligations to the New VEBA and the New Plan,
and all payments and transfers in this Section 8 and in Sections 9 through 11 of
this Settlement Agreement shall be credited to the Ford Separate Retiree Account
of the New VEBA:
 
A.             Existing Internal VEBA.  Provide for the transfer to the New VEBA
of the assets (or, with regard to any illiquid or otherwise non-transferable
investments, equivalent alternatives resulting from discussions between Ford and
the Committee pursuant to Section 6.B of this Settlement Agreement) of the
Existing Internal VEBA, net of Existing Internal VEBA trust expenses (this shall
only include expenses to the extent permitted by ERISA), as described in Section
12.B of this Settlement Agreement.
 
B.             TAA Equivalency.  Transfer to the New VEBA the assets in the TAA
(representing the amounts Ford deposited in the TAA pursuant to Section 7.D of
this Settlement Agreement and the investment returns thereon), net of expenses
(but limited to those expenses that could be charged under ERISA if the TAA were
a plan subject to ERISA) or, at Ford’s option, transfer either (i) cash in lieu
of some or all of these assets in the TAA or (ii) all interests in the LLC as
described in Section 12.E of this Settlement Agreement.
 
C.             Base Amount.  Subject to Ford’s option to buy out the Base Amount
at any time, pay an annual Base Amount to the New VEBA as set forth in Exhibit D
to this Settlement Agreement, other than any such amount previously deposited in
the TAA pursuant to Section 7.D(iv) of this Settlement Agreement.  In addition,
Ford may at any time request to make a partial pre-payment of a Buyout Amount of
the Base Amount on terms that provide economically equivalent present value to
the New VEBA, provided that such partial pre-payment shall be made only if
mutually agreed between Ford and the Committee.  The Committee shall be entitled
to accept or reject any such request in its sole discretion.
 
D.             Convertible Note.  Cause the LLC to transfer to the New VEBA the
Convertible Note issued to the LLC or, at Ford’s option, issue to the New VEBA
an Alternative Note, as described in Section 12.E of this Settlement
Agreement.  In the event that the transfer of the Convertible Note (or the
issuance of an Alternative Note) to the New VEBA occurs subsequent to a Record
Date and on or prior to the Interest Payment Date (as such terms are defined in
the Convertible Note), Ford shall cause the LLC to transfer to the New VEBA
immediately upon receipt the interest payment that the LLC will receive that
corresponds to such Interest Payment Date.  Ford shall pay any and all
documentary, stamp or similar issue or transfer taxes that may be payable in
requesting the issue or transfer of the Convertible Note or an Alternative Note
to the New VEBA.
 
 
16

--------------------------------------------------------------------------------

 

E.             Term Note.  Cause the LLC to transfer to the New VEBA the Term
Note issued to the LLC or, at Ford’s option, issue to the New VEBA an
Alternative Note, as described in Section 12.E of this Settlement Agreement.  In
the event that the transfer of the Term Note to the New VEBA occurs subsequent
to a Record Date and on or prior to the Interest Payment Date (as such terms are
defined in the Term Note), Ford shall cause the LLC to transfer to the New VEBA
immediately upon receipt the interest payment that the LLC will receive that
corresponds to such Interest Payment Date.  Ford shall pay any and all
documentary, stamp or similar issue or transfer taxes that may be payable in
requesting the issue or transfer of the Term Note to the New VEBA.
 
F.             Cash Contribution Based on Increase in Stock Value.  Within five
days of the Final Effective Date, Ford shall transfer to the Existing External
VEBA $33 million in satisfaction of the Stock Contribution Obligation, as
described in Section 13.C of the Hardwick I Settlement Agreement.  The Approval
Order shall provide that such payment shall be made to the New VEBA, rather than
the Existing External VEBA, if the payment is payable after the Implementation
Date.
 
The payments described in this Section 8 are subject to reduction for the
amounts set forth in Section 12.A of this Settlement Agreement.  To the extent
that any assets described in this Section 8 are held by the LLC, Ford may
satisfy the payment and transfer obligations in this Section 8 and in Sections 9
through 11 by transferring all interests in the LLC to the New VEBA.
 
9.
Wage and COLA Deferrals

 
A.            Impact on Hardwick I Wage and COLA Deferral.  Ford shall continue
to deposit into the Existing External VEBA the wage and COLA deferrals set forth
in Section 13.B of the Hardwick I Settlement Agreement (including the COLA
deferrals and non-payment of the September 18, 2006 general increase to the
hourly wage rate) until the termination of the Existing External VEBA.  As a
result of Ford agreeing to deposit the amount described in Section 7.D(i) into
the TAA, the Approval Order shall provide that as of the day following the
Implementation Date (i) Ford shall no longer be required to make deposits of the
wage and COLA deferrals from the Hardwick I Settlement Agreement into the
Existing External VEBA, (ii) the amounts described in Section 7.D(i) paid by
Ford pursuant to this Settlement Agreement shall be in full satisfaction of any
and all of Ford’s obligations under Section 13.B of the Hardwick I Settlement
Agreement and the provisions of the judgment in Hardwick I regarding wage and
COLA deferrals, (iii) Ford shall have no further obligations as to such payments
or contributions to the Existing External VEBA, and (iv) the Hardwick I wage and
COLA deferrals shall inure thereafter solely to the benefit of Ford and continue
in perpetuity increasing at $0.02 per hour per quarter as described in Section
13.B of the Hardwick I Settlement Agreement.
 
 If the Implementation Date occurs after January 1, 2010, then the balance in
the TAA as of the Implementation Date (excluding the Convertible Note and the
Term Note) to be deposited in the New VEBA as provided in Section 8.B of this
Settlement Agreement shall be reduced by the value of the wage and COLA deferral
contributions paid or payable to the Existing External VEBA under the Hardwick I
Settlement Agreement (assuming a 9% rate of return on such contributions) from
January 1, 2010 to the Implementation Date.
 
 
17

--------------------------------------------------------------------------------

 
 
B.             2009 Wage Deferral.  In negotiating the MOU and 2007 Ford-UAW
National Agreement, Ford and UAW agreed that there shall be no general increase
to the hourly wage rate for Ford Active Employees in 2009 regardless of whether
or not the Implementation Date occurs.  As a result, Ford agreed to pre-fund
this wage increase to the TAA as referred to in Section 7.D(i) of this
Settlement Agreement.  If the Implementation Date does not occur, the wage
increase will not be reinstated.
 
C.             2007 COLA Diversion.  In negotiating the MOU and 2007 Ford-UAW
National Agreement, Ford and UAW also agreed that, effective with the December
1, 2007 COLA adjustment and ending September 1, 2011, up to four cents ($0.04)
per hour per quarter shall be diverted from COLA otherwise calculated for Ford
Active Employees.  These deferred amounts shall inure solely to the benefit of
Ford and shall not be reinstated after September 1, 2011 but shall continue to
be deferred in perpetuity.  As a result, Ford agreed to pre-fund these future
COLA adjustments to the TAA referred to in Section 7.D(i) of this Settlement
Agreement.  If the Implementation Date does not occur, the cumulative effect of
four cents ($0.04) per hour per quarter of COLA shall be reinstated and Ford and
the UAW shall agree on the disposition of such COLA adjustment.  The UAW and
Ford acknowledge that these COLA diversions shall not entitle any member of the
Covered Group to any payment from, or create any interest on their part in, any
assets or amounts held in the TAA.
 
10.
Other Payments to the Existing External VEBA

 
Ford’s “Third Contribution” of $43 million, as required by Section 13.A of the
Hardwick I Settlement Agreement, shall be payable by Ford to the Existing
External VEBA on January 1, 2009 (or the first business day thereafter).
 
11.
[RESERVED]

 
12.
Sequencing of Initial Deposits to the New VEBA and Termination of Existing
External VEBA, the LLC and TAA

 
The initial deposits to the New VEBA shall be made and credited to the Ford
Separate Retiree Account, and the Existing External VEBA and TAA shall be
terminated, as provided below.
 
A.            Deposit No. 1.  Within 30 days of the Initial Effective Date or
the establishment of the New VEBA, whichever is later, Ford shall cause a
transfer of $1 million from the TAA to the New VEBA.   Thereafter, and until the
Implementation Date, within 30 days of any request by the Committee, Ford shall
cause the transfer of such additional amounts as the Committee shall request,
provided that there shall be no more than five such requests prior to the
Implementation Date and the aggregate of all such transfers, including the
initial payment, shall not exceed $20 million.  Such amounts shall represent an
advance to the New VEBA to cover reasonable and necessary preparatory expenses
incurred by the New Plan or the New VEBA in anticipation of the transition of
responsibility for Retiree Medical Benefits as of the day following the
Implementation Date as set forth in Section 5 of this Settlement
Agreement.  These advance payments shall not increase or add to the amounts Ford
has agreed to pay under this Settlement Agreement.
 
 
18

--------------------------------------------------------------------------------

 

B.             Deposit No. 2.  Within 10 business days after the Implementation
Date, Ford shall direct the trustee of the Existing Internal VEBA to transfer to
the New VEBA all assets in the Existing Internal VEBA or cash in an amount equal
to the Existing Internal VEBA balance on the date of the transfer.  The Approval
Order shall provide that, upon such transfer, the Existing Internal VEBA shall
be deemed to be amended to terminate participation and coverage regarding
Retiree Medical Benefits for the Class and the Covered Group, effective as of
the day following the Implementation Date.  Accruals for trust expenses (this
shall only include expenses to the extent permitted by ERISA) through the date
of transfer shall be made and retained within the Existing Internal VEBA to pay
such expenses.  After payment of these trust expenses is completed, a
reconciliation of the accruals and the actual expenses (this shall only include
expenses to the extent permitted by ERISA) shall be performed.  Ford agrees to
cause the payment to the New VEBA by the Existing Internal VEBA of any
overaccruals for such expenses.  Similarly, in the event of an underaccrual the
New VEBA shall return to the Existing Internal VEBA the amount of the
underaccrual of expenses.
 
C.             Deposit No. 3.  The Approval Order shall direct the committee of
the Existing External VEBA and the trustees of the Existing External VEBA to
transfer all assets and liabilities of the Existing External VEBA into the New
VEBA and terminate the Existing External VEBA within 15 days after the
Implementation Date.  This transfer of assets and liabilities shall include, but
not be limited to, the transfer of all rights and obligations granted to or
imposed on the Existing External VEBA under Section 14.C of the Hardwick I
Settlement Agreement and Ford agrees that, on the day following the
Implementation Date, the New VEBA shall be substituted for the Existing External
VEBA for such purposes.  The Approval Order shall provide that the Existing
External VEBA shall be terminated after this payment is made.
 
D.             Deposit No. 4.  The balance in the TAA as of the date of
transfer, after giving effect to Deposit No. 1, or at Ford’s discretion, cash in
lieu of some or all of the assets in the TAA as of the date of transfer, shall
be paid to the New VEBA before the 20th business day after the Implementation
Date.  If Ford elects to pay cash in lieu of some or all of the investments in
the TAA, the cash Ford will pay shall include an amount equal to accrued and
unpaid interest and dividends on such investments net of reasonable liquidation
costs.  Accruals for expenses (but limited to those expenses that could be
charged to the TAA under ERISA if the TAA were a plan subject to ERISA) through
the date of transfer shall be made and an amount equal to the TAA’s share of
such accruals shall be retained within the TAA to pay such expenses.  After
payment of these expenses is completed, a reconciliation of the accruals and the
actual expenses (but limited to those expenses that could be charged to the TAA
under ERISA if the TAA were a plan subject to ERISA) shall be performed.  Ford
agrees to cause the payment to the New VEBA by the TAA of any overaccruals for
the TAA’s share of such expenses.  Similarly, in the event of an underaccrual
the New VEBA will return to the TAA, or to Ford, as applicable, the amount of
the underaccrual for the TAA’s share of the expenses.
 
E.             Transfer of Convertible Note and Term Note.  Ford shall cause the
LLC to transfer the Convertible Note and Term Note to the New VEBA after Deposit
No. 4 has been made, within 25 business days after the Implementation Date if no
legal or regulatory approvals are required, or within 10 business days of
securing final legal or regulatory approval.  In lieu of causing the LLC to
transfer either or both Notes, Ford, in its sole discretion, may elect to
transfer to the New VEBA a note or notes containing economic terms and
conditions identical to those of the Convertible Note or the Term Note (each
such note, an “Alternative Note”), including accrued interest.  The transfer of
the Convertible Note, the Term Note or any Alternative Note shall only occur as
permitted by law.  Ford and/or the New Plan, as applicable, shall apply for any
necessary legal or regulatory approvals, including but not limited to the
prohibited transaction exemptions described in Section 22 of this Settlement
Agreement and any required federal or state bank regulatory approvals.  The UAW,
the Class and Class Counsel shall support and cooperate with any such requests
for legal or regulatory approvals.  If Ford and the New VEBA cannot timely
obtain necessary legal or regulatory approvals, the parties shall meet and
discuss appropriate alternatives to the transfer of the Convertible Note or the
Term Note that provide equivalent economic value to the New
VEBA.  Notwithstanding the foregoing, any transfer of the Convertible Note or an
Alternative Note shall be conditioned upon execution and delivery by the New
VEBA of a Security Holder and Registration Rights Agreement substantially in the
form of Exhibit F to this Settlement Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
The parties acknowledge that, upon completion of Ford’s transfer of the assets
in the TAA to the New VEBA as contemplated by this Settlement Agreement, no
assets should remain in the TAA and the TAA shall be terminated.  If, however,
assets remain in the TAA as the result of Ford’s exercise of its option to
transfer cash in lieu of TAA assets, or deductions permitted under this
Settlement Agreement, then Ford may thereafter use or dispose of such assets,
including any investment returns thereon, for any corporate purpose.  After
Deposit No. 4 has been made and after transfer of the Convertible Note and the
Term Note, or any Alternative Note, the LLC shall be terminated.  All assets
transferred or contributed to the New VEBA shall be free and clear of any liens,
claims or other encumbrances.
 
To the extent that assets to be deposited or transferred to the New VEBA as
described in Section 8 or this Section 12 are held by the LLC, Ford may elect in
its sole discretion, to satisfy its obligation in this Section 12 by
transferring all interests in the LLC to the New VEBA in lieu of causing the LLC
to deposit or transfer any such assets.
 
If a deposit or payment or any portion thereof is made by Ford to the TAA or the
New VEBA by mistake under any provision of this Settlement Agreement, including,
but not limited to Sections 7 through 12 of this Settlement Agreement, (i) as to
the TAA, Ford may deduct such amount from the TAA plus earnings thereon from the
date of deposit in the TAA up to but excluding the date of deduction, and (ii)
as to the New VEBA, the Committee shall, upon written direction of Ford, return
such amounts as may be permitted by law to Ford (plus earnings thereon from the
date of payment to but excluding the date of return) within 30 days of
notification by Ford that such payment was made by mistake.  If a dispute arises
with regard to such payment, the dispute will be resolved pursuant to Section 26
of this Settlement Agreement.
 
13.
Adjustment Events

 
A.            Adjustment Event.  “Adjustment Event” shall mean:
 
 
20

--------------------------------------------------------------------------------

 
 
(i)
the determination of the value of any assets in lieu of which Ford elects to
transfer cash to the New VEBA pursuant to Sections 8 and 12 of this Settlement
Agreement; or

 
(ii)
the determination of the value of any illiquid or otherwise non-transferable
investments in the Existing Internal VEBA in case the discussions between Ford
and the Committee as set forth in Section 6.C of this Settlement Agreement
result in transferring something other than such investment.

 
B.             Due Diligence and Adjustment Mechanism.
 
 In connection with any Adjustment Event, Ford shall deliver, as soon as
practicable, to the Committee (or the UAW prior to establishment of the
Committee) information in reasonable detail about the determinations made by
Ford with regard to such Adjustment Event and the work papers, underlying
calculations and other documents and materials on which such determinations are
based, including non-privileged materials from Ford’s advisors, if any
(collectively, the “Determination Materials”).
 
 The Committee shall have 30 days from receipt of the Determination Materials
from Ford to submit to Ford a written request for an Independent Attestation of
a determination(s) by Ford listed in Section 13.A of this Settlement
Agreement.  As a part of this review process, the Committee may ask for
additional information regarding the calculations, and the data and information
provided by Ford.  Ford shall as promptly as practicable, respond to all
reasonable requests from the Committee for such additional
information.  However, a request for additional information shall not extend the
30-day review period, unless an extension is reasonably necessary to allow the
Committee to review such additional information, but in no event longer than 45
days from receipt of the Determination Materials.
 
 All determinations made by Ford with regard to a determination(s) listed in
Section 13.A of this Settlement Agreement shall be final and binding on Ford,
the UAW, the Class Representatives, the Class, the Covered Group, Class Counsel,
the Committee and the New Plan and New VEBA, unless the Committee timely submits
a request for an Independent Attestation.   If the Committee timely submits such
a request, Ford shall engage a nationally recognized independent registered
public accounting firm to conduct an Independent Attestation regarding a
determination(s) by Ford listed in Section 13.A of this Settlement
Agreement.  The Independent Attestation shall be final and binding on Ford, the
UAW, the Class Representatives, the Class, the Covered Group, Class Counsel, the
Committee and the New Plan and New VEBA.
 
 Nothing in the foregoing paragraphs shall prevent the division, deposit,
withdrawal or transfer of any assets the valuation of which is not in dispute
pending resolution of the disputed amounts.
 
C.             Confidentiality.  All information and data provided by Ford to
the UAW and/or the Committee under Section 7.G of this Settlement Agreement and
as a part of this due diligence and adjustment process shall be considered
confidential.  The UAW and the Committee shall use such information and data
solely for the purpose set forth in this Section 13 of the Settlement
Agreement.  The UAW and the Committee shall not disclose such information or
data to any other person without Ford’s written consent, provided that the UAW
and the Committee may disclose such information and data to their attorneys and
professional advisors subject to the agreement of such attorneys and advisors to
the confidentiality restrictions set forth herein.
 
 
21

--------------------------------------------------------------------------------

 
 
14.
Future Contributions

 
 The UAW, the Class and the Covered Group may not negotiate any increase of
Ford’s funding or payment obligations set out herein.  The UAW also agrees not
to seek to obligate Ford to:  (i) provide any additional payments to the New
VEBA other than those specifically required by this Settlement Agreement; (ii)
make any other payments for the purpose of providing Retiree Medical Benefits to
the Class or the Covered Group; or (iii) provide or assume the cost of Retiree
Medical Benefits for the Class or the Covered Group through any other means;
provided, that, the UAW may propose that Ford Active Employees be permitted to
make contributions to the New VEBA of amounts otherwise payable in profit
sharing, COLA, wages and/or signing bonuses, if not prohibited by law.
 
15.
Pension Benefits

 
 For purposes of determining a Class or Covered Group member’s status as a
Protected Retiree under the terms of the Hardwick I settlement agreement, any
pension increase negotiated in the 2007 Ford-UAW National Agreement shall not be
included in the determination of pension income.


16.
Administrative Costs

 
 The New VEBA shall be responsible for all costs to administer the New Plan and
the New VEBA commencing on the day following the Implementation Date and
continuing thereafter. The New Plan and the Trust Agreement shall be drafted
consistent with this requirement.
 
17.
Trust Agreement; Segregated Account; Indemnification

 
Assets paid or transferred to the New VEBA by or at the direction of Ford,
including all investment returns thereon, shall be used solely to provide
Retiree Medical Benefits to the Class and the Covered Group as defined in this
Settlement Agreement and to defray the reasonable expenses of administering the
New Plan to provide such benefits as permitted under this Settlement Agreement
until expiration of the Initial Accounting Period.  Thereafter, Benefits shall
be provided to the Class and the Covered Group as described in the Trust
Agreement.  The Trust Agreement shall provide: (i) for the Ford Separate Retiree
Account to be credited with the assets deposited or transferred to the New VEBA
by Ford, or at Ford’s direction, under this Settlement Agreement; (ii) that the
assets in the Ford Separate Retiree Account may be used only to provide Benefits
for such Class and such Covered Group; and (iii) that under no circumstances
shall Ford or the Ford Separate Retiree Account be liable or responsible for the
obligations of any other employer or for the provision of Retiree Medical
Benefits or any other benefits for the employees or retirees of any other
employer.
 
Further, the Trust Agreement shall provide that the Committee, on behalf of the
New VEBA, shall take all such reasonable action as may be needed to rebut any
presumption of control that would limit the New VEBA’s ability to own Ford
common stock or the Convertible Note or as may be required to comply with all
applicable laws and regulations, including but not limited to federal and state
banking laws and regulations.
 
 
22

--------------------------------------------------------------------------------

 

Except as prohibited under Section 410(a) of ERISA and to the extent otherwise
permitted by law, the New VEBA shall indemnify and hold the Committee, the UAW,
Ford, the Ford Retiree Health Plan, and the current or former employees,
officers and agents of each of them harmless from and against any liability that
they may incur in connection with the New Plan and New VEBA, unless such
liability arises from their gross negligence or intentional misconduct, or
breach of this Settlement Agreement.  The Committee shall not be required to
give any bond or any other security for the faithful performance of its duties
under the Trust Agreement, except as such may be required by law.
 
18.
Subsidies

 
With regard to claims incurred after the Implementation Date, the New VEBA shall
be entitled to receive any Medicare Part D subsidies and other health care
related subsidies regarding benefits actually paid by the New VEBA which may
result from future legislative changes, and Ford shall not be entitled to
receive any such subsidies related to prescription drug benefits and other
health care related benefits provided to the Class and the Covered Group by the
New Plan and New VEBA.
 
19.
Default and Cure

 
A.           General.
 
The Committee shall have the right to accelerate some or all of the payment
obligations of Ford under this Settlement Agreement (other than the Base Amount
payments set forth in Sections 8.C and Exhibit D of this Settlement Agreement)
if Ford defaults on any payment obligations under this Settlement Agreement and
such default is not cured within 15 business days after the Committee gives Ford
notice of such default.  To cure such default, Ford shall pay the amount then in
default plus accrued Interest on such amount.  Payments due under the
Convertible Note and  Term Note may also be accelerated under this provision
only to the extent that the Convertible Note or the Term Note, as applicable, is
then held by the New VEBA.
 
B.           Limitation on Liens.  Effective as of the Implementation Date and
until all payments required of Ford under this Settlement Agreement, other than
the Base Amount payments set forth in Sections 8.C and Exhibit D of this
Settlement Agreement, have been made, Ford shall not, nor shall it permit any
Manufacturing Subsidiary to, incur, issue, assume, guarantee or suffer to exist
any notes, bonds, debentures or other similar evidences of indebtedness for
money borrowed (notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed being hereinafter called “Debt”), secured by a
pledge of, or mortgage or lien on, any Principal Domestic Manufacturing Property
of Ford or any Manufacturing Subsidiary, or any shares of stock of or Debt of
any Manufacturing Subsidiary (mortgages, pledges and liens being hereinafter
called “Mortgage” or “Mortgages”), without effectively providing that payment
obligations by Ford under this Settlement Agreement (together with, if Ford
shall so determine, any other Debt of Ford or such Manufacturing Subsidiary then
existing or thereafter created ranking equally with payment obligations of Ford
under this Settlement Agreement) shall be secured equally and ratably with (or
prior to) such secured Debt, so long as such secured Debt shall be so secured,
unless, after giving effect thereto, the aggregate amount of all such secured
Debt so secured plus all Attributable Debt of Ford and its Manufacturing
Subsidiaries in respect of sale and leaseback transactions (as defined in
Section 10.05 of the Indenture dated as of January 30, 2002 between Ford and The
Bank of New York, as Trustee, would not exceed 5% of Consolidated Net Tangible
Automotive Assets; provided, however, that this Section shall not apply to Debt
secured by:
 
 
23

--------------------------------------------------------------------------------

 
 
(i)
Mortgages on property of, or on any shares of stock or of Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;

 
(ii)
Mortgages in favor of Ford or any Manufacturing Subsidiary;

 
(iii)
Mortgages in favor of any governmental body to secure progress, advance or other
payments pursuant to any contract or provision of any statute;

 
(iv)
Mortgages on property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares of Debt for the purpose of financing all
or any part of the purchase price thereof; and

 
(v)
any extension, renewal or replacement (or successive extensions renewals or
replacements), as a whole or in part, of any Mortgage referred to in the
foregoing clauses (i) to (iv), inclusive; provided that such extension, renewal
or replacement Mortgage shall be limited to all or a part of the same property,
shares of stock or Debt that secured the Mortgage extended, renewed or replaced
(plus improvements on such property).

 
For purposes of this section, the term “Attributable Debt” shall mean, as to any
particular lease under which any Person (defined for purposes of this Section
19B to include any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity) is at the
time liable, at any date as of which the amount thereof is to be determined, the
total net amount of rent (discounted from the respective due dates thereof at
the rate of 9.5% per annum compounded annually) required to be paid by such
Person under such lease during the remaining term thereof. The net amount of
rent required to be paid under any such lease for any such period shall be the
total amount of the rent payable by the lessee with respect to such period, but
may exclude amounts required to be paid on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges. In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
net amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.
 
C.             Dispute Resolution.The dispute resolution process set forth in
Section 26 of this Settlement Agreement shall apply in the event of a dispute
over whether Ford has defaulted on any payment obligation under this Settlement
Agreement.  In this regard, the time limit applicable to Ford’s right to cure a
default shall be 15 business days after agreement by the parties that Ford has
defaulted, or entry by the Court of a final ruling determining that Ford has
defaulted on its payment obligations.  Application of the dispute resolution
process set forth in Section 26 of this Settlement Agreement does not relieve
Ford of the obligation to pay accrued Interest for the period of time that the
dispute resolution process is in effect in order to cure a default.
 
 
24

--------------------------------------------------------------------------------

 
 
20.
Cooperation

 
A.            Cooperation by Ford.  Ford shall cooperate with the UAW and the
Committee and at the Committee’s request undertake such reasonable actions as
will assist the Committee in the transition of responsibility for administration
of the Retiree Medical Benefits by the Committee for the New Plan and the New
VEBA.  Such cooperation shall include assisting the Committee in educational
efforts and communications with respect to the Class and the Covered Group so
that they understand the terms of the New Plan, the New VEBA and the transition,
and understand the claims submission process and any other initial
administrative changes undertaken by the Committee.  Before and after the
Implementation Date, at the Committee’s request and as permitted by law, Ford
shall furnish to the Committee such information and shall provide such
cooperation as may be reasonably necessary to permit the Committee to
effectively administer the New Plan and the New VEBA, including, without
limitation, the retrieval of data in a form and to the extent maintained by Ford
regarding age, amounts of pension benefits, service, pension and medical benefit
eligibility, marital status, mortality, claims history, births, deaths,
dependent status and enrollment information of the Class and the Covered
Group.  At the request of the Committee, Ford shall continue to perform the
necessary eligibility work for a reasonable period of time, not to exceed 90
days after the Implementation Date in order to allow the Committee to establish
and test the eligibility database, and for which Ford shall be entitled to
reimbursement for reasonable costs.  Ford shall also assist the Committee in
transitioning benefit provider contracts to the New VEBA.  Ford shall also
cooperate with the UAW and the Committee and undertake such reasonable actions
as will enable the Committee to perform its administrative functions with
respect to the New Plan and the New VEBA, including ensuring an orderly
transition from Ford administration of Retiree Medical Benefits to the New Plan
and the New VEBA.
 
To the extent permitted by law, Ford shall also allow retiree participants to
voluntarily have required contributions withheld from pension benefits and to
the extent reasonably practical, credited to the Ford Separate Retiree Account
of the New VEBA on a monthly basis.  A retiree participant may elect or withdraw
consent for pension withholdings at any time by providing 45 days written notice
to the Pension Plan administrator or such shorter period that may be required by
law; provided, however, that Ford will not be required to obtain new affirmative
consents from existing retiree participants who provided consent pursuant to the
Hardwick I Settlement Agreement to the extent that any required contributions
may be withheld in accordance with such prior consent.
 
To the extent permitted by law, Ford shall also cooperate with the Committee to
make provision for the New VEBA payments of the $76.20 Special Benefit to be
incorporated into monthly Ford pension checks for eligible retirees and
surviving spouses.  It shall be the responsibility of the Committee and the New
VEBA to advise Ford’s pension paying agent in a timely manner of eligibility
changes with regard to the Special Benefit payment.  The timing of the
information provided to Ford’s pension paying agent shall determine the timing
for the incorporation into the monthly pension check.  It will be the
responsibility of the Committee and the New VEBA to establish a bank account for
the funding of the Special Benefit payments, and Ford’s pension paying agent
will be provided with the approval to draw on that account for the payment of
the benefit.  The Committee and the New VEBA shall assure that the bank account
is adequately funded for any and all such payments.  If adequate funds do not
exist for the payments, then Ford’s pension paying agent shall not make such
payments until the required funding is established in the account.  It will be
the responsibility of the Committee and the New VEBA to audit the eligibility
for, and payment of, the Special Benefit. Additionally, the Committee and the
New VEBA shall be responsible for the payment of reasonable costs associated
with Ford’s administration of the payment of this Special Benefit and the
pension withholdings, including development of administrative and recordkeeping
processes, monthly payment processing, audit and reconciliation functions and
the like.
 
 
25

--------------------------------------------------------------------------------

 

Ford shall be financially responsible for reasonable costs associated with the
transition of coverage for the Class and the Covered Group to the New Plan and
New VEBA. This shall include the cost of educational efforts and communications
with respect to retirees, creation of administrative procedures, initial
development of record sharing procedures, the testing of computer systems,
vendor selection and contracting, and other activities incurred on or before the
Implementation Date, including but not limited to costs associated with drafting
the Trust Agreement, seeking from the Internal Revenue Service a determination
of the tax-exempt status of the New VEBA, plan design and actuarial and other
professional work necessary for initiation of the New Plan and New VEBA and the
benefits to be provided thereunder.  Ford payments described in this Section
shall not reduce its payment obligations under this Settlement Agreement, and if
the New VEBA is a multi-employer welfare trust, the costs described in this
Section, to the extent not allocable to a specific employer, shall be pro-rated
among the participating companies based on the ratio of required funding for
each company.  Payment of these costs shall be set forth explicitly in the
Approval Order.  Notwithstanding this paragraph, the Dental Benefit Eligibility
& Enrollment Plan Sponsor Agreement and the Administrative Services Agreement,
each by and between Ford and the Trust Committee of the Independent Health Care
Trust for the UAW Retirees of Ford Motor Company, shall remain in full force and
effect until otherwise terminated by the parties thereto.
 
B.            Cooperation With Ford.  The UAW and the Committee shall cooperate
and shall timely furnish Ford with such information related to the New Plan and
New VEBA, in a form and to the extent maintained by the UAW and the Committee,
as may be reasonably necessary to permit Ford to comply with requirements of the
SEC, including, but not limited to, any disclosures contemplated or agreed to
with the staff of the SEC as a result of Ford’s discussions with the staff
pursuant to Section 21 of this Settlement Agreement and any schedules supporting
such information, and Generally Accepted Accounting Principles, including but
not limited to SFAS 87, SFAS 106, SFAS 132R, SFAS 157, and SFAS 158 (as
amended), for disclosure in Ford's financial statements and any filings with the
SEC.
 
21.
Accounting Treatment


 
26

--------------------------------------------------------------------------------

 
 
Throughout the negotiations of the MOU and this Settlement Agreement, Ford has
maintained that a necessary element in its decision to enter into the MOU and
this Settlement Agreement is securing accounting treatment that is reasonably
satisfactory to Ford regarding the transactions contemplated by the MOU and this
Settlement Agreement.  In the event that the economic substance of the
transaction does not meet the specific requirements for settlement accounting as
determined by paragraphs 90-95 of FASB Statement No. 106, as amended, it is
expected that the terms of this Settlement Agreement would give rise to
substantive plan amendment accounting as of the Final Effective Date.  For
purposes of this provision, substantive plan amendment accounting would limit
Ford’s OPEB obligation to the revised, fixed and capped obligations as
determined under this Settlement Agreement.  The parties shall cooperate to
provide, prior to the Final Effective Date, the Covered Group and all other plan
participants of the Ford Retiree Health Plan with reasonably acceptable
communications to ensure accounting treatment consistent with this Section 21
with respect to the changes implemented by this Settlement Agreement.  The
parties agree that this Settlement Agreement and Final Effective Date are
contingent on Ford securing the appropriate accounting treatment regarding
Ford’s obligations to the Class and the Covered Group for Retiree Medical
Benefits.  As soon as practicable, Ford shall discuss the accounting for the New
Plan and the New VEBA and its obligations to the Class and the Covered Group for
Retiree Medical Benefits with the staff of the SEC.  If, as a result of those
discussions, Ford believes that the accounting for the transaction may not be a
settlement as contemplated by paragraphs 90-95 of FASB Statement No. 106, as
amended, or a substantive negative plan amendment reasonably satisfactory to
Ford, the parties shall meet in an effort to restructure the transaction to
achieve such accounting.  If the parties are unable to reach an agreement on
terms that Ford reasonably believes will provide such accounting, this
Settlement Agreement shall terminate.  If, but for the restrictions on transfer
contained in Sections 2.2(c)(i) and 2.2(c)(ii) of the Security Holder and
Registration Rights Agreement, Ford would be able to secure settlement
accounting treatment as determined by paragraphs 90-95 of FASB Statement No.
106, as amended, as of the Implementation Date, Ford agrees to waive the
restrictions contained in Sections 2.2(c)(i) and 2.2(c)(ii) of the Security
Holder and Registration Rights Agreement with respect to Transfers (as defined
in the Security Holder and Registration Rights Agreement) of the Convertible
Note and/or shares of common stock of Ford underlying such Convertible Note by
the LLC or the New VEBA.
 
22.
Prohibited Transaction Exemptions

 
The parties agree that the assets of the TAA and the LLC shall not be “plan
assets” of the New Plan and New VEBA unless and until actual transfer or payment
to the New VEBA.  The UAW, Ford, and the Class and Class Counsel acknowledge
that the instrument establishing the TAA and communications to the Class
regarding the TAA, shall be consistent with the principles set forth in DOL
Advisory Opinions 92-02A, 92-24 and 94-31A so as to avoid the assets in the TAA
being deemed “plan assets” within the meaning of ERISA.  If Ford determines that
the assets in the TAA and/or the LLC as described in Section 7 of this
Settlement Agreement are likely to be deemed “plan assets,” Ford shall apply for
a prohibited transaction exemption from the DOL to permit the acquisition and
holding of the employer security in the TAA and/or the LLC.  The UAW, the Class
and Class Counsel shall fully cooperate with Ford in securing any such legal or
regulatory approvals.
 
 
27

--------------------------------------------------------------------------------

 

If Ford elects to transfer the Convertible Note and the Term Note or any
Alternative Note to the New VEBA and such notes are not qualifying employer
securities, Ford and the New VEBA timely shall apply for a prohibited
transaction exemption from the DOL to permit the New VEBA to acquire and hold
such securities.  Similarly, if qualifying employer securities and employer real
property would exceed 10 percent of the total assets in the New VEBA immediately
after transfer of the Convertible Note and the Term Note  or an Alternative Note
for such notes to the New VEBA, then Ford and the New VEBA timely shall apply
for a prohibited transaction exemption to permit the New VEBA to acquire and
hold such securities.  The UAW, the Class and Class Counsel shall fully
cooperate with Ford and the New VEBA in securing any such legal or regulatory
approvals.  If Ford and the New VEBA cannot timely obtain any necessary
exemptions, the parties shall meet and discuss an appropriate alternative which
provides equivalent economic value to the New VEBA.
 
23.
Indemnification

 
Subject to approval by the Court as part of the Judgment, Ford hereby agrees to
indemnify and hold harmless the UAW, and its current or former officers,
directors, employees and expert advisors (each, an “Indemnified Party”), to the
extent permitted by law, from and against any and all losses, claims, damages,
obligations, assessments, penalties, judgments, awards, and other liabilities
related to any decision, recommendations or other actions taken prior to the
date of this Settlement Agreement (collectively, “Indemnification Liabilities”),
and shall fully reimburse any Indemnified Party for any and all reasonable and
documented attorney fees and expenses (collectively, “Indemnity Expenses”), as
and when incurred, of investigating, preparing or defending any claim, action,
suit, proceeding or investigation, arising out of or in connection with any
Indemnification Liabilities incurred as a result of an Indemnified Party’s
entering into, or participation in the negotiations for, this Settlement
Agreement and the MOU and the transactions contemplated in connection herewith;
provided, however, that such indemnity shall not apply to any portion of any
such Indemnification Liability or Indemnity Expense that resulted from the gross
negligence, illegal or willful misconduct by an Indemnified Party; provided,
further, that such indemnity shall not apply to any Indemnification Liabilities
to a Ford Active Employee for breach of the duty of fair representation.
 
Nothing in this Section 23 or any provision of this Settlement Agreement shall
be construed to provide an indemnity for any member or any actions of the
Committee; provided however, that an Indemnified Party who becomes a member of
the Committee shall remain entitled to any indemnity to which the Indemnified
Party would otherwise be entitled pursuant to this Section 23 for actions taken,
or for a failure to take actions, in any capacity other than as a member of the
Committee; and provided further, that nothing in this Section 23 or any other
provision of this Settlement Agreement shall be construed to provide an
indemnity for any Indemnification Liabilities or Indemnity Expenses relating to
(i) management of the assets of the New VEBA or (ii) for any action, amendment
or omission of the Committee with respect to the provision and administration of
Retiree Medical Benefits.
 
If an Indemnified Party receives notice of any action, proceeding or claim as to
which the Indemnified Party proposes to demand indemnification hereunder, it
shall provide Ford prompt written notice thereof.  Failure by an Indemnified
Party to so notify Ford shall relieve Ford from the obligation to indemnify the
Indemnified Party hereunder only to the extent that Ford suffers actual
prejudice as a result of such failure, but Ford shall not be obligated to
provide reimbursement for any Indemnity Expenses incurred for work performed
prior to its receipt of written notice of the claim.  If an Indemnified Party is
entitled to indemnification hereunder, Ford shall have the right to participate
in such proceeding or elect to assume the defense of such action or proceeding
at its own expense and through counsel chosen by Ford (such counsel being
reasonably satisfactory to the Indemnified Party).  The Indemnified Party shall
cooperate in good faith in such defense.  Upon the assumption by Ford of the
defense of any such action or proceeding, the Indemnified Party shall have the
right to participate in, but not control the defense of, such action and retain
its own counsel but the expenses and fees shall be at its expense unless (a)
Ford has agreed to pay such Indemnity Expenses, (b) Ford shall have failed to
employ counsel reasonably satisfactory to an Indemnified Party in a timely
manner, or (c) the Indemnified Party shall have been advised by counsel that
there are actual or potential conflicting interests between Ford and the
Indemnified Party that require separate representation, and Ford has agreed that
such actual or potential conflict exists (such agreement not to be unreasonably
withheld); provided, however, that Ford shall not, in connection with any such
action or proceeding arising out of the same general allegations, be liable for
the reasonable fees and expenses of more than one separate law firm at any time
for all Indemnified Parties not having actual or potential conflicts among them,
except to the extent that local counsel, in addition to its regular counsel, is
required in order to effectively defend against such action or proceeding.  All
such fees and expenses shall be invoiced to Ford, with such detail and
supporting information as Ford may reasonably require, in such intervals as Ford
shall require under its standard billing processes.
 
 
28

--------------------------------------------------------------------------------

 

If the Indemnified Party receives notice from Ford that Ford has elected to
assume the defense of the action or proceeding, Ford will not be liable for any
attorney fees or other legal expenses subsequently incurred by the Indemnified
Party in connection with the matter.
 
Ford shall not be liable for any settlement of any claim against an Indemnified
Party made without Ford’s written consent, which consent shall not be
unreasonably withheld.  Ford shall not, without the prior written consent of an
Indemnified Party, which consent shall not be unreasonably withheld or delayed,
settle or compromise any claim, or permit a default or consent to the entry of
any judgment, that would create any financial obligation on the part of the
Indemnified Party not otherwise within the scope of the indemnified liabilities.
 
The termination of this Settlement Agreement shall not affect the indemnity
provided hereunder, which shall remain operative and in full force and
effect.   Notwithstanding anything in this Section 23 to the contrary, this
Section 23 of the Settlement Agreement shall not be applicable with respect to
any of the matters covered by Article VI of the Securityholder and Registration
Rights Agreement.
 
24.
Costs and Attorneys Fees

 
A.           Fees and Expenses.  Ford agrees to support the application by the
UAW and Class Counsel to the Court for reimbursement by Ford of reasonable
attorney and professional fees and expenses based on hours worked and determined
in accordance with the current market rates (not to include any upward
adjustments such as any lodestar multipliers, risk enhancements, success fee,
completion bonus or rate premiums) incurred in connection with the court
proceedings to obtain the Approval Order and any appeals therefrom.  Approval of
these fee requests shall be included in the Judgment.
 
 
29

--------------------------------------------------------------------------------

 

B.             Fees After The Final Effective Date.  Each party to this
Settlement Agreement agrees not to seek any other future fees or expenses from
any other party in connection with either Hardwick II or Hardwick I, except that
the Class Representatives or any other party prevailing in any action to enforce
the terms of this Settlement Agreement may seek such fees and costs as may be
allowed by law.
 
25.
Releases and Certain Related Matters

 
A.            Consent to Entry of the Judgment. In consideration of Ford’s entry
into this Settlement Agreement, and the other obligations of Ford contained
herein, the Class Representatives, the Class Counsel and the UAW hereby consent
to the entry of the Judgment, which shall be binding upon all Class Members
pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure.
 
B.             UAW Releasees.  As of the Final Effective Date, each UAW Releasee
releases and forever discharges each other UAW Releasee and each other
Indemnified Party and shall be forever released and discharged with respect to
any and all rights, claims or causes of action that such UAW Releasee had, has
or hereafter may have, whether known or unknown, suspected or unsuspected,
concealed or hidden, arising out of or based upon or otherwise related to (a)
any of the claims arising, or which could have been raised, in connection with
either Hardwick I or Hardwick II concerning the provision of Retiree Medical
Benefits and the terms of this Settlement Agreement, (b) any claims that this
Settlement Agreement, or any document referred to or contemplated herein, is not
in compliance with applicable laws and regulations, and (c) any action taken to
carry out this Settlement Agreement in accordance with this Settlement Agreement
and applicable law.
 
C.            Ford.  As of the Final Effective Date, the UAW Releasees release
and forever discharge Ford, and its officers, directors, employees, agents,
subsidiaries, Affiliates, and the Ford Retiree Health Plan and its fiduciaries,
with respect to any and all rights, claims or causes of action that any UAW
Releasee had, has or hereafter may have, whether known or unknown, suspected or
unsuspected, concealed or hidden, arising out of, based upon or otherwise
related to (a) any of the claims arising, or which could have been raised, in
connection with Hardwick I or Hardwick II concerning the provision of Retiree
Medical Benefits and the terms of this Settlement Agreement, (b) any claims that
this Settlement Agreement, or any document referred to or contemplated herein,
is not in compliance with applicable laws and regulations, and (c) any action
taken to carry out this Settlement Agreement  in accordance with this Settlement
Agreement and  applicable law.
 
D.            Existing Internal VEBA and Existing External VEBA.   As of the
Final Effective Date, the UAW Releasees release and forever discharge the
Existing External VEBA and the fiduciaries, trustees, and committee that
administer the Existing External VEBA, and the Existing Internal VEBA and the
fiduciaries, trustees, and committee that administer the Existing Internal VEBA
with respect to any and all rights, claims or causes of action that any UAW
Releasee had, has or hereafter may have, whether known or unknown, suspected or
unsuspected, concealed or hidden, arising out of, based upon or otherwise
related to (a) any of the claims arising, or which could have been raised, in
connection with Hardwick I or Hardwick II concerning the provision of Retiree
Medical Benefits and the terms of this Settlement Agreement, (b) any claims that
this Settlement Agreement, of any document referred to or contemplated herein,
is not in compliance with applicable laws and regulations, and (c) any action
taken by such fiduciaries,  trustee and/or committees to carry out this
Settlement Agreement and to transfer assets of the Existing External VEBA and
Existing Internal VEBA to the New VEBA in accordance with this Settlement
Agreement and applicable law.
 
 
30

--------------------------------------------------------------------------------

 
 
E.             Representatives and Class Counsel.  As of the Final Effective
Date, Ford releases and forever discharges the Class Representatives and Class
Counsel from any and all claims, demands, liabilities, causes of action or other
obligations of whatever nature, including attorney fees, whether known or
unknown, that arise from their participation or involvement with respect to the
filing of the Hardwick II lawsuit or in the negotiations leading to this
Settlement Agreement.  This release does not extend to obligations arising from
the terms of the Settlement Agreement itself.
 
F.             No Admission.  Neither the entry into this Settlement Agreement
nor the consent to the Judgment is, may be construed as, or may be used as, an
Admission by or against Ford or any UAW Releasee of any fault, wrongdoing or
liability whatsoever.
 
26.
Dispute Resolution

 
A.            Coverage.  Any controversy or dispute arising out of or relating
to, or involving the enforcement, implementation, application or interpretation
of this Settlement Agreement shall be enforceable only by Ford, the Committee,
the UAW, and if prior to the Implementation Date, Class Counsel, and the
Approval Order will provide that the Court will retain exclusive jurisdiction to
resolve any such disputes.  Notwithstanding the foregoing, any disputes relating
solely to eligibility for participation or entitlement to benefits under the New
Plan shall be resolved in accordance with the applicable procedures such Plan
shall establish, and nothing in this Settlement Agreement precludes Class
Members from pursuing appropriate judicial review regarding such disputes;
provided however, that no claims incurred after the Implementation Date related
to Retiree Medical Benefits may be brought against Ford, any of its affiliates,
or the Ford Retiree Health Plan.
 
B.             Attempt at Resolution.  Although the Court retains exclusive
jurisdiction to resolve disputes arising out of or relating to the enforcement,
implementation, application or interpretation of this Settlement Agreement, the
parties agree that prior to seeking recourse to the Court, the parties shall
attempt to resolve the dispute through the following process:
 
(i)
The aggrieved party shall provide the party alleged to have violated this
Settlement Agreement (“Dispute Party”) with written notice of such dispute,
which shall include a description of the alleged violation and identification of
the Section(s) of the Settlement Agreement allegedly violated.  Such notice
shall be provided so that it is received by the Dispute Party no later than 180
calendar days from the date of the alleged violation or the date on which the
aggrieved party knew or should have known of the facts that give rise to the
alleged violation, whichever is later, but in no event longer than 3 years from
the date of the alleged violation.

 
 
31

--------------------------------------------------------------------------------

 

(ii)
If the Dispute Party fails to respond within 21 calendar days from its receipt
of the notice, the aggrieved party may seek recourse to the Court; provided
however, that the aggrieved party waives all claims related to a particular
dispute against the Dispute Party if the aggrieved party fails to bring the
dispute before the Court within 180 calendar days from the date of sending the
notice.

 
 All the time periods in this Section 26 of this Settlement Agreement may be
extended by agreement of the parties to the particular dispute.
 
C.             Alternate Means of Resolution. Nothing in this Section shall
preclude Ford, the UAW, the Committee, or Class Counsel from agreeing on any
other form of alternative dispute resolution or from agreeing to any extensions
of the time periods specified in this Section 26.
 
27.
Submission of the Settlement Agreement and Class Action Notice Order

 
The parties shall submit this Settlement Agreement to the Court and jointly work
diligently to have this Settlement Agreement approved by the Court as soon as
possible either through Hardwick II or Hardwick I as deemed appropriate.  In
either event, the parties shall seek the Court’s approval of this Settlement
Agreement as superseding or satisfying the Hardwick I Settlement Agreement.  The
parties shall seek from the Court an order (the “Notice Order”) providing that
notice of the hearing on the proposed settlement (the “Fairness Hearing”) shall
be given at Ford’s expense to the Class, as defined herein, by mailing a copy of
the notice contemplated in the Notice Order to the Class, and by publishing a
notice approved by the Court in the Detroit News/Free Press weekend edition, and
a national newspaper such as USA Today.  Until entry of Judgment, copies of this
Settlement Agreement shall also be made available for inspection by Class
Members at the Court, at the UAW offices in Detroit, Michigan, and at the
offices of Class Counsel.
 
28.
Conditions

 
This Settlement Agreement is conditioned upon the occurrence or resolution of
the conditions described in subparagraphs A, B, and C of this Section.  The
failure of subparagraphs A and B shall render this Settlement Agreement voidable
at the discretion of any party.  The failure of subparagraph C shall render this
Settlement Agreement voidable at the sole discretion of Ford.
 
A.            Class Certification Order.  A final Class Certification Order must
be entered by the Court certifying Hardwick II as a non-opt out class action, or
amending and re-certifying the Hardwick I class, such that the Class is defined
as stated in Section 1 of this Settlement Agreement.  This condition shall be
deemed to have failed upon the Court’s issuance of an order denying
certification of Hardwick II as a class action or denial of the motion to amend
and re-certify the class in Hardwick I to include the Class as defined in this
Settlement Agreement, if applicable, or upon issuance of an order certifying
Hardwick II as a class action or amending and re-certifying a new class in
Hardwick I but whose membership is less inclusive than as described in this
Settlement Agreement unless Ford, the UAW and Class Counsel agree in writing to
such alternative class description.
 
 
32

--------------------------------------------------------------------------------

 

B.             Judgment/Approval Order.  A Judgment must be entered by the Court
in either Hardwick I or Hardwick II approving this Settlement Agreement in all
respects and as to all parties, including Ford, the UAW, and the Class.  The
Judgment shall be acceptable in form and substance to Ford, the UAW and Class
Counsel.  This condition shall be deemed to have failed upon issuance of an
order disapproving this Settlement Agreement, or upon the issuance of an order
approving only a portion of this Settlement Agreement but disapproving other
portions, unless Ford, the UAW and Class Counsel agree otherwise in
writing.  Such Approval Order shall, inter alia, contain the conditions set
forth in this Settlement Agreement and direct the transfer of all the assets and
liabilities of the Existing External VEBA into the New VEBA and the termination
of the Existing External VEBA.
 
C.             Accounting Treatment Satisfactory to Ford.  The discussions
between Ford and the SEC regarding accounting treatment shall have been
completed in a manner reasonably satisfactory to Ford as set forth in Section 21
of this Settlement Agreement.
 
29.
No Admission; No Prejudice

 
A.            Notwithstanding anything to the contrary, whether set forth in
this Settlement Agreement, the MOU, the Judgment, the Notice Order, any
documents filed with the Court in either Hardwick I or Hardwick II, any
documents, whether provided in the course of or in any manner whatsoever
relating to the 2007 discussions between Ford and UAW with respect to health
care benefits or relating to this Settlement Agreement or the MOU, whether
distributed, otherwise made available to or obtained by any person or
organization, including without limitation, Ford Active Employees, Class
Members, or their spouses, surviving spouses or dependents, or to the UAW or
Ford in the course of the negotiations that led to entry into this Settlement
Agreement, or otherwise:
 
(i)
Ford.  Ford denies and continues to deny any wrongdoing or legal liability
arising out of any of the allegations, claims and contentions made against Ford
in Hardwick I or Hardwick II and in the course of the negotiation of the MOU or
this Settlement Agreement.  Neither the MOU, nor any disputes or discussions
between Ford and the UAW with respect to health care benefits or entry into this
Settlement Agreement occurring on or after January 1, 2007, nor this Settlement
Agreement, nor any document referred to or contemplated herein, nor any action
taken to carry out this Settlement Agreement, nor any retiree health care
benefits provided hereunder or any action related in any way to the ongoing
administration of such retiree health care benefits (collectively, the
“Settlement Actions”) may be construed as, or may be viewed or used as, an
Admission by or against Ford of any fault, wrongdoing or liability whatsoever,
or as an Admission by Ford of the validity of any claim or argument made by or
on behalf of the UAW, Active Employees, the Class or the Covered Group, that
retiree health benefits are vested.  Without limiting in any manner whatsoever
the generality of the foregoing, the performance of any Settlement Actions by
Ford may not be construed, viewed or used as an Admission by or against Ford
that, following the termination of the Hardwick I Settlement Agreement, it does
not have the unilateral right to modify or terminate retiree health care
benefits.

 
 
33

--------------------------------------------------------------------------------

 

(ii)
UAW, Representatives, Class Members.  Each of the UAW, the Class Representatives
and the Class Members claim and continue to claim that the allegations, claims
and contentions made against Ford in Hardwick II have merit.  Neither this
Settlement Agreement nor any document referred to or contemplated herein nor any
Settlement Actions may be construed as, or may be viewed or used as, an
Admission by or against any of the UAW, the Class Representatives or the Class
Members of any fault, wrongdoing or liability whatsoever or of the validity of
any claim or argument made by or on behalf of Ford that Ford has a unilateral
right to modify or terminate retiree health care benefits or that retiree health
care benefits are not vested.  Without limiting in any manner whatsoever the
generality of the foregoing, the performance of any Settlement Actions by any of
the UAW, the Class Representatives or the Class Members, including without
limitation, the acceptance of any retiree health care benefits under any of the
Ford health care plans set forth in this Settlement Agreement, may not be
construed, viewed or used as an Admission by or against any of the UAW, the
Class Representatives or the Class that, following the termination of the
Hardwick I Settlement Agreement, Ford has the unilateral right to modify or
terminate retiree health care benefits.

 
(iii)
There has been no determination by any court as to the factual allegations made
against Ford in Hardwick I or Hardwick II.  Entering into this Settlement
Agreement and performance of any of the Settlement Actions shall not be
construed as, or deemed to be evidence of, an Admission by any of the parties
hereto, and shall not be offered or received in evidence in any action or
proceeding against any party hereto in any court, administrative agency or other
tribunal or forum for any purpose whatsoever other than to enforce the
provisions of this Settlement Agreement or to obtain or seek approval of this
Settlement Agreement in accordance with Rule 23 of the Federal Rules of Civil
Procedure and the Class Action Fairness Act of 2005.

 
For the purposes of this Section 29, Ford and the UAW refer to Ford Motor
Company and the “International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America”, respectively, as organizations, as
well as any and all of their respective current or former directors, officers,
employees, and agents.
 
This Settlement Agreement and anything occurring in connection with reaching
this Settlement Agreement are without prejudice to Ford, the UAW and the
Class.  The parties may use this Settlement Agreement to assist in securing the
Judgment approving the settlement.  It is intended that Ford, the UAW, the
Committee, the Class Representatives, the Class, Class Counsel and the Covered
Group shall not use this Settlement Agreement, or anything occurring in
connection with reaching this Agreement, as evidence against Ford, the UAW, the
Class or the Covered Group in any circumstance except where the parties are
operating under or enforcing this Settlement Agreement or the Judgment approving
this Settlement Agreement.
 
30.
Duration and Termination of Settlement Agreement

 
This Settlement Agreement will remain in effect unless and until terminated in
accordance with this Section 30 and as provided for in Section 28 of this
Settlement Agreement.  If this Settlement Agreement is terminated, then the
Hardwick I Settlement Agreement and judgment shall remain in full force and
effect and the parties shall be restored to their respective positions
immediately before execution of this Settlement Agreement except as specifically
noted herein.
 
 
34

--------------------------------------------------------------------------------

 

Termination of this Settlement Agreement may occur as follows:
 
A.            If Hardwick II is enjoined or stayed, or withdrawn, dismissed, or
otherwise terminated, or if the Judgment is denied in whole or in material part,
either Ford, the UAW, or Class Counsel on behalf of the Class Representatives
may terminate this Settlement Agreement by 30 days’ written notice to the other
party; provided however, that the Settlement Agreement may not be terminated
pursuant to this subparagraph (i) if Hardwick II is stayed, withdrawn, or
dismissed by the parties because this Settlement Agreement is approved as a
superseding settlement through the Hardwick I litigation.
 
B.            If a Class Certification Order satisfactory to the parties, as
described in Section 28.A of this Settlement Agreement, is entered by the Court
and subsequently overturned in whole or in part on appeal or otherwise, Ford,
the UAW, or Class Counsel, acting on behalf of the Class, may terminate this
agreement upon 30 days’ written notice to the other parties.
 
C.            If an Approval Order satisfactory to the parties, as described in
Section 28.B of this Settlement Agreement, is entered by the Court, but
overturned in whole or in part on appeal or otherwise, Ford, the UAW, or Class
Counsel, acting on behalf of the Class, may terminate this Settlement Agreement
upon 30 days’ written notice to the other parties.
 
D.            If after Ford’s discussions with the SEC, Ford does not believe
the accounting treatment for the New Plan and the New VEBA is reasonably
satisfactory to Ford as set forth in Section 21 of this Settlement Agreement,
Ford may immediately terminate this Settlement Agreement upon written notice to
the other parties.
 
E.             If any court, agency or other tribunal of competent jurisdiction
issues a determination that any part of this Settlement Agreement is prohibited
or unenforceable, Ford, the UAW, or Class Counsel, acting on behalf of the
Class, may terminate this Settlement Agreement by 30 days’ written notice to the
other party.
 
Notwithstanding the foregoing, Sections 7.F, 8.F, 9.A, 9.B and 9.C to the extent
these Sections create rights and obligations relating to the non-occurrence of
the Implementation Date as well as Sections 22, 23, 26 and 29, shall survive the
termination of this Settlement Agreement.
 
31.
National Institute for Health Care Reform

 
In recognition of the interest of Ford, the UAW, the Class and the Covered Group
in improving the quality, affordability, and accountability of health care in
the United States, the parties agree that as a part of this settlement Ford and
the UAW shall establish a National Institute for Health Care Reform
(“Institute”).  The Institute shall be established and receive its first annual
funding payment as soon as practicable after the Final Effective Date on the
basis set forth in the term sheet attached as Exhibit E to this Settlement
Agreement.  The annual funding payment shall be payable in four equal quarterly
installments.  The funding and operation of the Institute shall be separate,
independent and distinct from the New Plan and the New VEBA.  Any payments by
Ford to the Institute shall be governed exclusively by the term sheet attached
as Exhibit E to this Settlement Agreement and are not in any way related to
Ford’s payment obligations as described in Sections 8 and 12 of this Settlement
Agreement.  Additionally, Section 19 of this Settlement Agreement shall not
apply to any obligation Ford may have to make payments with regard to the
Institute.
 
 
35

--------------------------------------------------------------------------------

 
 
32.
Other Provisions

 
A.            References in this Settlement Agreement to “Sections,”
“Paragraphs” and “Exhibits” refer to the Sections, Paragraphs, and Exhibits of
this Settlement Agreement unless otherwise specified.
 
B.            The Court shall, subject to Section 26 of this Settlement
Agreement, retain exclusive jurisdiction to resolve any disputes relating to or
arising out of or in connection with the enforcement, interpretation or
implementation of this Settlement Agreement.  Each of the parties hereto
expressly and irrevocably submits to the jurisdiction of the Court and expressly
waives any argument it may have with respect to venue or forum non conveniens.
 
C.            This Settlement Agreement constitutes the entire agreement between
the parties regarding the matters set forth herein, and no representations,
warranties or inducements have been made to any party concerning this Settlement
Agreement, other than representations, warranties and covenants contained and
memorialized in this Settlement Agreement.  This Settlement Agreement supersedes
any prior understandings, agreements or representations by or between the
parties, written or oral, regarding the matters set forth in this Settlement
Agreement.
 
D.            The captions used in this Settlement Agreement are for convenience
of reference only and do not constitute a part of this Settlement Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Settlement Agreement, and all provisions of this Settlement Agreement will
be enforced and construed as if no captions had been used in this Settlement
Agreement.
 
E.            The Class Representatives expressly authorize Class Counsel to
take all appropriate action required or permitted to be taken by the Class
Representatives pursuant to this Settlement Agreement to effectuate its terms
and also expressly authorize Class Counsel to enter into any non-material
modifications or amendments to this Settlement Agreement on behalf of them that
Class Counsel deems appropriate from the date this Settlement Agreement is
signed until the Final Effective Date; provided, however, that the effectiveness
of any such amendment which adversely impacts the level of benefits to any Class
Member as well as any material amendment shall be subject to the approval of the
Court.
 
F.             This Settlement Agreement may be executed in two or more
counterparts.  All executed counterparts and each of them shall be deemed to be
one and the same instrument, provided that counsel for the parties to this
Settlement Agreement shall exchange among themselves original signed
counterparts.
 
G.             No party to this Settlement Agreement may assign any of its
rights hereunder without the prior written consent of the other parties, and any
purported assignment in violation of this sentence shall be void. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
 
36

--------------------------------------------------------------------------------

 

H.             Each of Ford, the UAW, the Committee, Class Representatives,
Class Members and the Class Counsel shall do any and all acts and things, and
shall execute and deliver any and all documents, as may be necessary or
appropriate to effect the purposes of this Settlement Agreement.
 
I.              This Settlement Agreement shall be construed in accordance with
applicable federal laws of the United States of America.
 
J.             Any provision of this Settlement Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent any provision of this Settlement Agreement is
invalid or unenforceable as provided for in this Section 32.J of this Settlement
Agreement, it shall be replaced by a valid and enforceable provision agreed to
by Ford, the UAW and Class Counsel (which agreement shall not be unreasonably
withheld) that preserves the same economic effect for the parties under this
Settlement Agreement; provided however, that to the extent that such prohibited
or unenforceable provision cannot be replaced as contemplated and the
consequences of such prohibited or unenforceable provision causes this
Settlement Agreement to fail of its essential purpose then this Settlement
Agreement may be voided at the sole discretion of the party seeking the benefit
of the prohibited or unenforceable provision.  Class Counsel is expressly
authorized to take all appropriate action to implement this provision.
 
K.             In the event that any payment referenced in this Settlement
Agreement is due to be made on a weekend or a holiday, the payment shall be made
on the first business day following such weekend or holiday.
 
L.             In the event that any legal or regulatory approvals are required
to effectuate the provisions of this Settlement Agreement, Ford, the UAW, the
Class, Class Counsel, and the Committee shall fully cooperate in securing any
such legal or regulatory approvals.
 
M.            Any notice, request, information or other document to be given
under this Settlement Agreement to any of the parties by any other party shall
be in writing and delivered personally, or sent by Federal Express or other
carrier which guarantees next-day delivery, transmitted by facsimile,
transmitted by email if in an Adobe Acrobat PDF file, or sent by registered or
certified mail, postage prepaid, at the following addresses.  All such notices
and communication shall be effective when delivered by hand, or, in the case of
registered or certified mail, Federal Express or other carrier, upon receipt,
or, in the case of facsimile or email transmission, when transmitted (provided,
however, that any notice or communication transmitted by facsimile or email
shall be immediately confirmed by a telephone call to the recipient.):
 
If to the Class Representatives or Class Counsel, addressed to:
 
William T. Payne
Stember Feinstein Doyle & Payne, LLC
Pittsburgh North Office
1007 Mt. Royal Boulevard

 
37

--------------------------------------------------------------------------------

 

Pittsburgh, PA  15222
Tel: (412) 492-8797
wpayne@stargate.net


In each case with copies to:
 
John Stember
Edward Feinstein
Stember Feinstein Doyle & Payne, LLC
1705 Allegheny Building
429 Forbes Avenue
Pittsburgh, PA 15219
Tel: (412) 338-1445
jstember@stemberfeinstein.com
efeinstein@stemberfeinstein.com


If to Ford, addressed to:


Stephen M. Kulp
Office of the General Counsel
Ford Motor Company
1 American Road
Dearborn, Michigan 48126
Tel:  (313) 322-3571 skulp@ford.com
 
in each case with copies to:
 
Peter Sherry
Secretary
Office of the General Counsel
Ford Motor Company
1 American Road
Dearborn, Michigan 48126
Tel:  (313) 322-2130


If to UAW, addressed to:


Daniel W. Sherrick
General Counsel
International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America
8000 East Jefferson Avenue
Detroit, MI  48214
Tel: (313) 926-5216
 
 
38

--------------------------------------------------------------------------------

 

with a copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: A. Richard Susko/Richard S. Lincer/David I. Gottlieb
Tel: (212) 225-2000
 
Each party may substitute a designated recipient upon written notice to the
other parties.

 
39

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the parties hereto have caused this Settlement Agreement to
be executed by themselves or their duly authorized attorneys.
 
AGREED:
 
 
By:
/S/ Stephen M. Kulp
 
Date: March 28, 2008
 
Stephen M. Kulp (P51555)
     
1 American Road
     
Dearborn, Michigan 48126
     
Tel:  (313) 322-3571
             
COUNSEL FOR DEFENDANT
     
Ford Motor Company
                   
By:
/S/ Daniel W. Sherrick
 
Date: March 28, 2008
         
Daniel W. Sherrick  (P37171)
     
8000 East Jefferson Avenue
     
Detroit, MI  48214
     
Tel: (313) 926-5216
 
     
COUNSEL FOR PLAINTIFF
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA
                   
By:
/S/ William T. Payne
 
Date: March 28, 2008
         
William T. Payne
     
Stember Feinstein Doyle & Payne, LLC
     
Pittsburgh North Office
     
1007 Mt. Royal Boulevard
     
Pittsburgh, PA  15222
     
Tel: (412) 492-8797
     
wpayne@stargate.net
             
COUNSEL FOR PLAINTIFFS
BOBBY HARDWICK, WALTER BERRY, ARLEN BANKS, FAY BARKLEY, YVONNE HICKS, RAYMOND J.
MITCHELL, BRUCE CARRIER AND THE CLASS
   

 
 
40

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
 
Exhibit A:
Form of Trust Agreement

 
Exhibit B:
Form of the Second Supplemental Indenture, dated as of January 1, 2008, between
Ford and The Bank of New York, as Trustee

 
Exhibit C:
Form of the Note Purchase Agreement, dated April 7, 2008, by and among Ford and
the LLC

 
Exhibit D:
Base Amount Contributions

 
Exhibit E:
Institute Term Sheet

 
Exhibit F:
Form of Securityholder and Registration Rights Agreement

 
 
41

--------------------------------------------------------------------------------